Name: Commission Regulation (EU) NoÃ 10/2011 of 14Ã January 2011 on plastic materials and articles intended to come into contact with food Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  health;  deterioration of the environment;  chemistry
 Date Published: nan

 15.1.2011 EN Official Journal of the European Union L 12/1 COMMISSION REGULATION (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), and in particular Article 5(1)(a), (c), (d), (e), (f), (h), (i) and (j) thereof, After consulting the European Food Safety Authority, Whereas: (1) Regulation (EC) No 1935/2004 lays down the general principles for eliminating the differences between the laws of the Member States as regards food contact materials. Article 5(1) of that Regulation provides for the adoption of specific measures for groups of materials and articles and describes in detail the procedure for the authorisation of substances at EU level when a specific measure provides for a list of authorised substances. (2) This Regulation is a specific measure within the meaning of Article 5(1) of Regulation (EC) No 1935/2004. This Regulation should establish the specific rules for plastic materials and articles to be applied for their safe use and repeal Commission Directive 2002/72/EC of 6 August 2002 on plastic materials and articles intended to come into contact with foodstuffs (2). (3) Directive 2002/72/EC sets out basic rules for the manufacture of plastic materials and articles. The Directive has been substantially amended 6 times. For reasons of clarity the text should be consolidated and redundant and obsolete parts removed. (4) In the past Directive 2002/72/EC and its amendments have been transposed into national legislation without any major adaptation. For transposition into national law usually a time period of 12 months is necessary. In case of amending the lists of monomers and additives in order to authorise new substances this transposition time leads to a retardation of the authorisation and thus slows down innovation. Therefore it seems appropriate to adopt rules on plastic materials and articles in form of a Regulation directly applicable in all Member States. (5) Directive 2002/72/EC applies to materials and articles purely made of plastics and to plastic gaskets in lids. In the past these were the main use of plastics on the market. However, in recent years, besides materials and articles purely made of plastics, plastics are also used in combination with other materials in so called multi-material multi-layers. Rules on the use of vinyl chloride monomer laid down in Council Directive 78/142/EEC of 30 January 1978 on the approximation of the laws of the Member States relating to materials and articles which contain vinyl chloride monomer and are intended to come into contact with foodstuffs (3) already apply to all plastics. Therefore it seems appropriate to extend the scope of this Regulation to plastic layers in multi-material multi-layers. (6) Plastic materials and articles may be composed of different layers of plastics held together by adhesives. Plastic materials and articles may also be printed or coated with an organic or inorganic coating. Printed or coated plastic materials and articles as well as those held together by adhesives should be within the scope of the Regulation. Adhesives, coatings and printing inks are not necessarily composed of the same substances as plastics. Regulation (EC) No 1935/2004 foresees that for adhesives, coatings and printing inks specific measures can be adopted. Therefore plastic materials and articles that are printed, coated or held together by adhesives should be allowed to contain in the printing, coating or adhesive layer other substances than those authorised at EU level for plastics. Those layers may be subject to other EU or national rules. (7) Plastics as well as ion exchange resins, rubbers and silicones are macromolecular substances obtained by polymerisation processes. Regulation (EC) No 1935/2004 foresees that for ion exchange resins, rubbers and silicones specific measures can be adopted. As those materials are composed of different substances than plastics and have different physico-chemical properties specific rules for them need to apply and it should be made clear that they are not within the scope of this Regulation. (8) Plastics are made of monomers and other starting substances which are chemically reacted to a macromolecular structure, the polymer, which forms the main structural component of the plastics. To the polymer additives are added to achieve defined technological effects. The polymer as such is an inert high molecular weight structure. As substances with a molecular weight above 1 000 Da usually cannot be absorbed in the body the potential health risk from the polymer itself is minimal. Potential health risk may occur from non- or incompletely reacted monomers or other starting substances or from low molecular weight additives which are transferred into food via migration from the plastic food contact material. Therefore monomers, other starting substances and additives should be risk assessed and authorised before their use in the manufacture of plastic materials and articles. (9) The risk assessment of a substance to be performed by the European Food Safety Authority (hereinafter the Authority) should cover the substance itself, relevant impurities and foreseeable reaction and degradation products in the intended use. The risk assessment should cover the potential migration under worst foreseeable conditions of use and the toxicity. Based on the risk assessment the authorisation should if necessary set out specifications for the substance and restrictions of use, quantitative restrictions or migration limits to ensure the safety of the final material or article. (10) No rules have yet been set out at EU level for the risk assessment and use of colorants in plastics. Therefore their use should remain subject to national law. That situation should be reassessed at a later stage. (11) Solvents used in the manufacture of plastics to create a suitable reaction environment are expected to be removed in the manufacturing process as they are usually volatile. No rules have yet been set out at EU level for the risk assessment and use of solvents in the manufacture of plastics. Therefore their use should remain subject to national law. That situation should be reassessed at a later stage. (12) Plastics can also be made of synthetic or natural occurring macromolecular structures which are chemically reacted with other starting substances to create a modified macromolecule. Synthetic macromolecules used are often intermediate structures which are not fully polymerised. Potential health risk may occur from the migration of non- or incompletely reacted other starting substances used to modify the macromolecule or an incompletely reacted macromolecule. Therefore the other starting substances as well as the macromolecules used in the manufacture of modified macromolecules should be risk assessed and authorised before their use in the manufacture of plastic materials and articles. (13) Plastics can also be made by micro-organisms that create macromolecular structures out of starting substances by fermentation processes. The macromolecule is then either released to a medium or extracted. Potential health risk may occur from the migration of non- or incompletely reacted starting substances, intermediates or by-products of the fermentation process. In this case the final product should be risk assessed and authorised before its use in the manufacture of plastic materials and articles. (14) Directive 2002/72/EC contains different lists for monomers or other starting substances and for additives authorised for the manufacture of plastic materials and articles. For monomers, other starting substances and additives the Union list is now complete, this means that only substances authorised at EU level may be used. Therefore a separation of monomers or other starting substances and of additives in separate lists due to their authorisation status is no longer necessary. As certain substances can be used both as monomer or other starting substances and as additive for reasons of clarity they should be published in one list of authorised substances indicating the authorised function. (15) Polymers can not only be used as main structural component of plastics but also as additives achieving defined technological effects in the plastic. If such a polymeric additive is identical to a polymer that can form the main structural component of a plastic material the risk from polymeric additive can be regarded as evaluated if the monomers have already been evaluated and authorised. In such a case it should not be necessary to authorise the polymeric additive but it could be used on the basis of the authorisation of its monomers and other starting substances. If such a polymeric additive is not identical to a polymer that can form the main structural component of a plastic material then the risk of the polymeric additive can not be regarded as evaluated by evaluation of the monomers. In such a case the polymeric additive should be risk assessed as regards its low molecular weight fraction below 1 000 Da and authorised before its use in the manufacture of plastic materials and articles. (16) In the past no clear differentiation has been made between additives that have a function in the final polymer and polymer production aids (PPA) that only exhibit a function in the manufacturing process and are not intended to be present in the final article. Some substances acting as PPA had already been included in the incomplete list of additives in the past. These PPA should remain in the Union list of authorised substances. However, it should be made clear that the use of other PPA will remain possible, subject to national law. That situation should be reassessed at a later stage. (17) The Union list contains substances authorised to be used in the manufacture of plastics. Substances such as acids, alcohols and phenols can also occur in form of salts. As the salts usually are transformed in the stomach to acid, alcohol or phenol the use of salts with cations that have undergone a safety evaluation should in principle be authorised together with the acid, alcohol or phenol. In certain cases, where the safety assessment indicates concerns on the use of the free acids, only the salts should be authorised by indicating in the list the name as ¦ acid(s), salts. (18) Substances used in the manufacture of plastic materials or articles may contain impurities originating from their manufacturing or extraction process. These impurities are non-intentionally added together with the substance in the manufacture of the plastic material (non-intentionally added substance  NIAS). As far as they are relevant for the risk assessment the main impurities of a substance should be considered and if necessary be included in the specifications of a substance. However it is not possible to list and consider all impurities in the authorisation. Therefore they may be present in the material or article but not included in the Union list. (19) In the manufacture of polymers substances are used to initiate the polymerisation reaction such as catalysts and to control the polymerisation reaction such as chain transfer, chain extending or chain stop reagents. These aids to polymerisation are used in minute amounts and are not intended to remain in the final polymer. Therefore they should at this point of time not be subject to the authorisation procedure at EU level. Any potential health risk in the final material or article arising from their use should be assessed by the manufacturer in accordance with internationally recognised scientific principles on risk assessment. (20) During the manufacture and use of plastic materials and articles reaction and degradation products can be formed. These reaction and degradation products are non-intentionally present in the plastic material (NIAS). As far as they are relevant for the risk assessment the main reaction and degradation products of the intended application of a substance should be considered and included in the restrictions of the substance. However it is not possible to list and consider all reaction and degradation products in the authorisation. Therefore they should not be listed as single entries in the Union list. Any potential health risk in the final material or article arising from reaction and degradation products should be assessed by the manufacturer in accordance with internationally recognised scientific principles on risk assessment. (21) Prior to the establishment of the Union list of additives, other additives than those authorised at EU level could be used in the manufacture of plastics. For those additives which were permitted in the Member States, the time limit for the submission of data for their safety evaluation by the Authority with a view to their inclusion in the Union list expired on 31 December 2006. Additives for which a valid application was submitted within this time limit were listed in a provisional list. For certain additives on the provisional list a decision on their authorisation at EU level has not yet been taken. For those additives, it should be possible to continue to be used in accordance with national law until their evaluation is completed and a decision is taken on their inclusion in the Union list. (22) When an additive included in the provisional list is inserted in the Union list or when it is decided not to include it in the Union list, that additive should be removed from the provisional list of additives. (23) New technologies engineer substances in particle size that exhibit chemical and physical properties that significantly differ from those at a larger scale, for example, nanoparticles. These different properties may lead to different toxicological properties and therefore these substances should be assessed on a case-by-case basis by the Authority as regards their risk until more information is known about such new technology. Therefore it should be made clear that authorisations which are based on the risk assessment of the conventional particle size of a substance do not cover engineered nanoparticles. (24) Based on the risk assessment the authorisation should if necessary set out specific migration limits to ensure the safety of the final material or article. If an additive that is authorised for the manufacture of plastic materials and articles is at the same time authorised as food additive or flavouring substance it should be ensured that the release of the substance does not change the composition of the food in an unacceptable way. Therefore the release of such a dual use additive or flavouring should not exhibit a technological function on the food unless such a function is intended and the food contact material complies with the requirements on active food contact materials set out in Regulation (EC) No 1935/2004 and Commission Regulation (EC) No 450/2009 of 29 May 2009 on active and intelligent materials and articles intended to come into contact with food (4). The requirements of Regulations (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (5) or (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (6) should be respected where applicable. (25) According to Article 3(1)(b) of Regulation (EC) No 1935/2004 the release of substances from food contact materials and articles should not bring about unacceptable changes in the composition of the food. According to good manufacturing practice it is feasible to manufacture plastic materials in such a way that they are not releasing more than 10 mg of substances per 1 dm2 of surface area of the plastic material. If the risk assessment of an individual substance is not indicating a lower level, this level should be set as a generic limit for the inertness of a plastic material, the overall migration limit. In order to achieve comparable results in the verification of compliance with the overall migration limit, testing should be performed under standardised test conditions including testing time, temperature and test medium (food simulant) representing worst foreseeable conditions of use of the plastic material or article. (26) The overall migration limit of 10 mg per 1 dm2 results for a cubic packaging containing 1kg of food to a migration of 60 mg per kg food. For small packaging where the surface to volume ratio is higher the resulting migration into food is higher. For infants and small children which have a higher consumption of food per kilogram bodyweight than adults and do not yet have a diversified nutrition, special provisions should be set in order to limit the intake of substances migrating from food contact materials. In order to allow also for small volume packaging the same protection as for high volume packaging, the overall migration limit for food contact materials that are dedicated for packaging foods for infants and small children should be linked to the limit in food and not to the surface area of the packaging. (27) In recent years plastic food contact materials are being developed that do not only consist of one plastic but combine up to 15 different plastic layers to attain optimum functionality and protection of the food, while reducing packaging waste. In such a plastic multi-layer material or article, layers may be separated from the food by a functional barrier. This barrier is a layer within food contact materials or articles preventing the migration of substances from behind that barrier into the food. Behind a functional barrier, non-authorised substances may be used, provided they fulfil certain criteria and their migration remains below a given detection limit. Taking into account foods for infants and other particularly susceptible persons, as well as the large analytical tolerance of the migration analysis, a maximum level of 0,01 mg/kg in food should be established for the migration of a non-authorised substance through a functional barrier. Substances that are mutagenic, carcinogenic or toxic to reproduction should not be used in food contact materials or articles without previous authorisation and should therefore not be covered by the functional barrier concept. New technologies that engineer substances in particle size that exhibit chemical and physical properties that significantly differ from those at a larger scale, for example, nanoparticles, should be assessed on a case-by-case basis as regards their risk until more information is known about such new technology. Therefore, they should not be covered by the functional barrier concept. (28) In recent years food contact materials and articles are being developed that consist of a combination of several materials to achieve optimum functionality and protection of the food while reducing packaging waste. In these multi-material multi-layer materials and articles plastic layers should comply with the same compositional requirements as plastic layers which are not combined with other materials. For plastic layers in a multi-material multi-layer which are separated from the food by a functional barrier the functional barrier concept should apply. As other materials are combined with the plastic layers and for these other materials specific measures are not yet adopted at EU level it is not yet possible to set out requirements for the final multi-material multi-layer materials and articles. Therefore specific migration limits and the overall migration limit should not be applicable except for vinyl chloride monomer for which such a restriction is already in place. In the absence of a specific measure at EU level covering the whole multi-material multi-layer material or article Member States may maintain or adopt national provisions for these materials and articles provided they comply with the rules of the Treaty. (29) Article 16(1) of Regulation (EC) No 1935/2004 provides that materials and articles covered by specific measures be accompanied by a written declaration of compliance stating that they comply with the rules applicable to them. To strengthen the coordination and responsibility of the suppliers at each stage of manufacture, including that of the starting substances, the responsible persons should document the compliance with the relevant rules in a declaration of compliance which is made available to their customers. (30) Coatings, printing inks and adhesives are not yet covered by a specific EU legislation and therefore not subject to the requirement of a declaration of compliance. However, for coatings, printing inks and adhesives to be used in plastic materials and articles adequate information should be provided to the manufacturer of the final plastic article that would enable him to ensure compliance for substances for which migration limits have been established in this Regulation. (31) Article 17(1) of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (7) requires the food business operator to verify that foods are compliant with the rules applicable to them. To this end and subject to the requirement of confidentiality, food business operators should be given access to the relevant information to enable them to ensure that the migration from the materials and articles to food complies with the specifications and restrictions laid down in food legislation. (32) At each stage of manufacture, supporting documentation, substantiating the declaration of compliance, should be kept available for the enforcement authorities. Such demonstration of compliance may be based on migration testing. As migration testing is complex, costly and time consuming it should be admissible that compliance can be demonstrated also by calculations, including modelling, other analysis, and scientific evidence or reasoning if these render results which are at least as severe as the migration testing. Test results should be regarded as valid as long as formulations and processing conditions remain constant as part of a quality assurance system. (33) When testing articles not yet in contact with food, for certain articles, such as films or lids, it is often not feasible to determine the surface area that is in contact with a defined volume of food. For these articles specific rules should be set out for verification of compliance. (34) The setting of migration limits takes into account a conventional assumption that 1kg of food is consumed daily by a person of 60 kg bodyweight and that the food is packaged in a cubic container of 6 dm2 surface area releasing the substance. For very small and very large containers the real surface area to volume of packaged food is varying a lot from the conventional assumption. Therefore, their surface area should be normalised before comparing testing results with migration limits. These rules should be reviewed when new data on food packaging uses become available. (35) The specific migration limit is a maximum permitted amount of a substance in food. This limit should ensure that the food contact material does not pose a risk to health. It should be ensured by the manufacturer that materials and articles not yet in contact with food will respect these limits when brought into contact with food under the worst foreseeable contact conditions. Therefore compliance of materials and articles not yet in contact with food should be assessed and the rules for this testing should be set out. (36) Food is a complex matrix and therefore the analysis of migrating substances in food may pose analytical difficulties. Therefore test media should be assigned that simulate the transfer of substances from the plastic material into food. They should represent the major physico-chemical properties exhibited by food. When using food simulants standard testing time and temperature should reproduce, as far as possible, the migration which may occur from the article into the food. (37) For determining the appropriate food simulant for certain foods the chemical composition and the physical properties of the food should be taken into account. Research results are available for certain representative foods comparing migration into food with migration into food simulants. On the basis of the results, food simulants should be assigned. In particular, for fat containing foods the result obtained with food simulant may in certain cases significantly overestimate migration into food. In these cases it should be foreseen that the result in food simulant is corrected by a reduction factor. (38) The exposure to substances migrating from food contact materials was based on the conventional assumption that a person consumes daily 1 kg of food. However, a person ingests at most 200 g of fat on a daily basis. For lipophilic substances that only migrate into fat this should be taken into consideration. Therefore a correction of the specific migration by a correction factor applicable to lipophilic substances in accordance with the opinion of the Scientific Committee on Food (SCF) (8) and the opinion of the Authority (9) should be foreseen. (39) Official control should establish testing strategies which allow the enforcement authorities to perform controls efficiently making best use of available resources. Therefore it should be admissible to use screening methods for checking compliance under certain conditions. Non-compliance of a material or article should be confirmed by a verification method. (40) Basic rules on migration testing should be set out in this Regulation. As migration testing is a very complex issue, these basic rules can, however, not cover all foreseeable cases and details necessary for performing the testing. Therefore a EU guidance document should be established, dealing with more detailed aspects of the implementation of the basic migration testing rules. (41) The updated rules on food simulants and migration testing provided by this Regulation will supersede those in Directive 78/142/EEC and the Annex to Council Directive 82/711/EEC of 18 October 1982 laying down the basic rules necessary for testing migration of the constituents of plastic materials and articles intended to come into contact with foodstuffs (10). (42) Substances present in the plastic but not listed in Annex I to this Regulation have not necessarily been risk assessed as they had not been subject to an authorisation procedure. Compliance with Article 3 of Regulation (EC) No 1935/2004 for these substances should be assessed by the relevant business operator in accordance with internationally recognised scientific principles taking into account exposure from food contact materials and other sources. (43) Recently additional monomers, other starting substances and additives have received a favourable scientific evaluation by the Authority and should now be added to the Union list. (44) As new substances are added to the Union list the Regulation should apply as soon as possible to allow for manufacturers to adapt to technical progress and allow for innovation. (45) Certain migration testing rules should be updated in view of new scientific knowledge. Enforcement authorities and industry need to adapt their current testing regime to these updated rules. To allow for this adaptation it seems appropriate that the updated rules only apply 2 years after the adoption of the Regulation. (46) Business operators are currently basing their declaration of compliance on supporting documentation following the requirements set out in Directive 2002/72/EC. Declaration of compliance need, in principle, only to be updated when substantial changes in the production bring about changes in the migration or when new scientific data are available. In order to limit the burden to business operators, materials which have been lawfully placed on the market based on the requirements set out in Directive 2002/72/EC should be able to be placed on the market with a declaration of compliance based on supporting documentation in accordance with Directive 2002/72/EC until 5 years after the adoption of the Regulation. (47) Analytical methods for testing migration and residual content of vinyl chloride monomer as described in Commission Directives 80/766/EEC of 8 July 1980 laying down the Community method of analysis for the official control of the vinyl chloride monomer level in materials and articles which are intended to come into contact with foodstuffs (11) and 81/432/EEC of 29 April 1981 laying down the Community method of analysis for the official control of vinyl chloride released by materials and articles into foodstuffs (12) are outdated. Analytical methods should comply with the criteria set out in Article 11 of Regulation (EC) No 882/2004 (13) of the European Parliament and of the Council on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules. Therefore Directives 80/766/EEC and 81/432/EEC should be repealed. (48) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation is a specific measure within the meaning of Article 5 of Regulation (EC) No 1935/2004. 2. This Regulation establishes specific requirements for the manufacture and marketing of plastic materials and articles: (a) intended to come into contact with food; or (b) already in contact with food; or (c) which can reasonably be expected to come into contact with food. Article 2 Scope 1. This Regulation shall apply to materials and articles which are placed on the EU market and fall under the following categories: (a) materials and articles and parts thereof consisting exclusively of plastics; (b) plastic multi-layer materials and articles held together by adhesives or by other means; (c) materials and articles referred to in points a) or b) that are printed and/or covered by a coating; (d) plastic layers or plastic coatings, forming gaskets in caps and closures, that together with those caps and closures compose a set of two or more layers of different types of materials; (e) plastic layers in multi-material multi-layer materials and articles. 2. This Regulation shall not apply to the following materials and articles which are placed on the EU market and are intended to be covered by other specific measures: (a) ion exchange resins; (b) rubber; (c) silicones. 3. This Regulation shall be without prejudice to the EU or national provisions applicable to printing inks, adhesives or coatings. Article 3 Definitions For the purpose of this Regulation, the following definitions shall apply: (1) plastic materials and articles means: (a) materials and articles referred to in points (a), (b) and (c) of Article 2(1); and (b) plastic layers referred to in Article 2(1)(d) and (e); (2) plastic means polymer to which additives or other substances may have been added, which is capable of functioning as a main structural component of final materials and articles; (3) polymer means any macromolecular substance obtained by: (a) a polymerisation process such as polyaddition or polycondensation, or by any other similar process of monomers and other starting substances; or (b) chemical modification of natural or synthetic macromolecules; or (c) microbial fermentation; (4) plastic multi-layer means a material or article composed of two or more layers of plastic; (5) multi-material multi-layer means a material or article composed of two or more layers of different types of materials, at least one of them a plastic layer; (6) monomer or other starting substance means: (a) a substance undergoing any type of polymerisation process to manufacture polymers; or (b) a natural or synthetic macromolecular substance used in the manufacture of modified macromolecules; or (c) a substance used to modify existing natural or synthetic macromolecules; (7) additive means a substance which is intentionally added to plastics to achieve a physical or chemical effect during processing of the plastic or in the final material or article; it is intended to be present in the final material or article; (8) polymer production aid means any substance used to provide a suitable medium for polymer or plastic manufacturing; it may be present but is neither intended to be present in the final materials or articles nor has a physical or chemical effect in the final material or article; (9) non-intentionally added substance means an impurity in the substances used or a reaction intermediate formed during the production process or a decomposition or reaction product; (10) aid to polymerisation means a substance which initiates polymerisation and/or controls the formation of the macromolecular structure; (11) overall migration limit (OML) means the maximum permitted amount of non-volatile substances released from a material or article into food simulants; (12) food simulant means a test medium imitating food; in its behaviour the food simulant mimics migration from food contact materials; (13) specific migration limit (SML) means the maximum permitted amount of a given substance released from a material or article into food or food simulants; (14) total specific migration limit (SML(T)) means the maximum permitted sum of particular substances released in food or food simulants expressed as total of moiety of the substances indicated; (15) functional barrier means a barrier consisting of one or more layers of any type of material which ensures that the final material or article complies with Article 3 of Regulation (EC) No 1935/2004 and with the provisions of this Regulation; (16) non-fatty food means a food for which in migration testing only food simulants other than food simulants D1 or D2 are laid down in Table 2 of Annex V to this Regulation; (17) restriction means limitation of use of a substance or migration limit or limit of content of the substance in the material or article; (18) specification means composition of a substance, purity criteria for a substance, physico-chemical characteristics of a substance, details concerning the manufacturing process of a substance or further information concerning the expression of migration limits. Article 4 Placing on the market of plastic materials and articles Plastic materials and articles may only be placed on the market if they: (a) comply with the relevant requirements set out in Article 3 of Regulation (EC) No 1935/2004 under intended and foreseeable use; and (b) comply with the labelling requirements set out in Article 15 of Regulation (EC) No 1935/2004; and (c) comply with the traceability requirements set out in Article 17 of Regulation (EC) No 1935/2004; and (d) are manufactured according to good manufacturing practice as set out in Commission Regulation (EC) No 2023/2006 (14); and (e) comply with the compositional and declaration requirements set out in Chapters II, III and IV of this Regulation. CHAPTER II COMPOSITIONAL REQUIREMENTS SECTION 1 Authorised substances Article 5 Union list of authorised substances 1. Only the substances included in the Union list of authorised substances (hereinafter referred to as the Union list) set out in Annex I may be intentionally used in the manufacture of plastic layers in plastic materials and articles. 2. The Union list shall contain: (a) monomers or other starting substances; (b) additives excluding colorants; (c) polymer production aids excluding solvents; (d) macromolecules obtained from microbial fermentation. 3. The Union list may be amended in accordance with the procedure established by Articles 8 to 12 of Regulation (EC) No 1935/2004. Article 6 Derogations for substances not included in the Union list 1. By way of derogation from Article 5, substances other than those included in the Union list may be used as polymer production aids in the manufacture of plastic layers in plastic materials and articles subject to national law. 2. By way of derogation from Article 5, colorants and solvents may be used in the manufacture of plastic layers in plastic materials and articles subject to national law. 3. The following substances not included in the Union list are authorised subject to the rules set out in Articles 8, 9, 10, 11 and 12: (a) salts (including double salts and acid salts) of aluminium, ammonium, barium, calcium, cobalt, copper, iron, lithium, magnesium, manganese, potassium, sodium, and zinc of authorised acids, phenols or alcohols; (b) mixtures obtained by mixing authorised substances without a chemical reaction of the components; (c) when used as additives, natural or synthetic polymeric substances of a molecular weight of at least 1 000 Da, except macromolecules obtained from microbial fermentation, complying with the requirements of this Regulation, if they are capable of functioning as the main structural component of final materials or articles; (d) when used as monomer or other starting substance, pre-polymers and natural or synthetic macromolecular substances, as well as their mixtures, except macromolecules obtained from microbial fermentation, if the monomers or starting substances required to synthesise them are included in the Union list. 4. The following substances not included in the Union list may be present in the plastic layers of plastic materials or articles: (a) non-intentionally added substances; (b) aids to polymerisation. 5. By derogation from Article 5, additives not included in the Union list may continue to be used subject to national law after 1 January 2010 until a decision is taken to include or not to include them in the Union list provided they are included in the provisional list referred to in Article 7. Article 7 Establishment and management of the provisional list 1. The provisional list of additives that are under evaluation by the European Food Safety Authority (hereinafter referred to as the Authority) that was made public by the Commission in 2008 shall be regularly updated. 2. An additive shall be removed from the provisional list: (a) when it is included in the Union list set out in Annex I; or (b) when a decision is taken by the Commission not to include it in the Union list; or (c) if during the examination of the data, the Authority calls for supplementary information and that information is not submitted within the time limits specified by the Authority. SECTION 2 General requirements, restrictions and specifications Article 8 General requirement on substances Substances used in the manufacture of plastic layers in plastic materials and articles shall be of a technical quality and a purity suitable for the intended and foreseeable use of the materials or articles. The composition shall be known to the manufacturer of the substance and made available to the competent authorities on request. Article 9 Specific requirements on substances 1. Substances used in the manufacture of plastic layers in plastic materials and articles shall be subject to the following restrictions and specifications: (a) the specific migration limit set out in Article 11; (b) the overall migration limit set out in Article 12; (c) the restrictions and specifications set out in column 10 of Table 1 of point 1 of Annex I; (d) the detailed specifications set out in point 4 of Annex I. 2. Substances in nanoform shall only be used if explicitly authorised and mentioned in the specifications in Annex I. Article 10 General restrictions on plastic materials and articles General restrictions related to plastic materials and articles are laid down in Annex II. Article 11 Specific migration limits 1. Plastic materials and articles shall not transfer their constituents to foods in quantities exceeding the specific migration limits (SML) set out in Annex I. Those specific migration limits (SML) are expressed in mg of substance per kg of food (mg/kg). 2. For substances for which no specific migration limit or other restrictions are provided in Annex I, a generic specific migration limit of 60 mg/kg shall apply. 3. By derogation from paragraphs 1 and 2, additives which are also authorised as food additives by Regulation (EC) No 1333/2008 or as flavourings by Regulation (EC) No 1334/2008 shall not migrate into foods in quantities having a technical effect in the final foods and shall not: (a) exceed the restrictions provided for in Regulation (EC) No 1333/2008 or in Regulation (EC) No 1334/2008 or in Annex I to this Regulation for foods for which their use is authorised as food additive or flavouring substances; or (b) exceed the restrictions set out in Annex I to this Regulation in foods for which their use is not authorised as food additive or flavouring substances. Article 12 Overall migration limit 1. Plastic materials and articles shall not transfer their constituents to food simulants in quantities exceeding 10 milligrams of total constituents released per dm2 of food contact surface (mg/dm2). 2. By derogation from paragraph 1, plastic materials and articles intended to be brought into contact with food intended for infants and young children, as defined by Commission Directives 2006/141/EC (15) and 2006/125/EC (16), shall not transfer their constituents to food simulants in quantities exceeding 60 milligrams of total of constituents released per kg of food simulant. CHAPTER III SPECIFIC PROVISIONS FOR CERTAIN MATERIALS AND ARTICLES Article 13 Plastic multi-layer materials and articles 1. In a plastic multi-layer material or article, the composition of each plastic layer shall comply with this Regulation. 2. By derogation from paragraph 1, a plastic layer which is not in direct contact with food and is separated from the food by a functional barrier, may: (a) not comply with the restrictions and specifications set out in this Regulation except for vinyl chloride monomer as provided in Annex I; and/or (b) be manufactured with substances not listed in the Union list or in the provisional list. 3. The migration of the substances under paragraph 2(b) into food or food simulant shall not be detectable measured with statistical certainty by a method of analysis set out in Article 11 of Regulation (EC) No 882/2004 with a limit of detection of 0,01 mg/kg. That limit shall always be expressed as concentration in foods or food simulants. That limit shall apply to a group of compounds, if they are structurally and toxicologically related, in particular isomers or compounds with the same relevant functional group, and shall include possible set-off transfer. 4. The substances not listed in the Union list or provisional list referred to in paragraph 2(b) shall not belong to either of the following categories: (a) substances classified as mutagenic, carcinogenic or toxic to reproduction in accordance with the criteria set out in sections 3.5, 3.6. and 3.7 of Annex I to Regulation (EC) No 1272/2008 of the European Parliament and the Council (17); (b) substances in nanoform. 5. The final plastic multi-layer material or article shall comply with the specific migration limits set out in Article 11 and the overall migration limit set out in Article 12 of this Regulation. Article 14 Multi-material multi-layer materials and articles 1. In a multi-material multi-layer material or article, the composition of each plastic layer shall comply with this Regulation. 2. By derogation from paragraph 1, in a multi-material multi-layer material or article a plastic layer which is not in direct contact with food and is separated from the food by a functional barrier, may be manufactured with substances not listed in the Union list or the provisional list. 3. The substances not listed in the Union list or provisional list referred to in paragraph 2 shall not belong to either of the following categories: (a) substances classified as mutagenic, carcinogenic or toxic to reproduction in accordance with the criteria set out in sections 3.5, 3.6. and 3.7 of Annex I to Regulation (EC) No 1272/2008; (b) substances in nanoform. 4. By derogation from paragraph 1, Articles 11 and 12 of this Regulation do not apply to plastic layers in multi-material multi-layer materials and articles. 5. The plastic layers in a multi-material multi-layer material or article shall always comply with the restrictions for vinyl chloride monomer laid down in Annex I to this Regulation. 6. In a multi-material multi-layer material or article, specific and overall migration limits for plastic layers and for the final material or article may be established by national law. CHAPTER IV DECLARATION OF COMPLIANCE AND DOCUMENTATION Article 15 Declaration of compliance 1. At the marketing stages other than at the retail stage, a written declaration in accordance with Article 16 of Regulation (EC) No 1935/2004 shall be available for plastic materials and articles, products from intermediate stages of their manufacturing as well as for the substances intended for the manufacturing of those materials and articles. 2. The written declaration referred to in paragraph 1 shall be issued by the business operator and shall contain the information laid down in Annex IV. 3. The written declaration shall permit an easy identification of the materials, articles or products from intermediate stages of manufacture or substances for which it is issued. It shall be renewed when substantial changes in the composition or production occur that bring about changes in the migration from the materials or articles or when new scientific data becomes available. Article 16 Supporting documents 1. Appropriate documentation to demonstrate that the materials and articles, products from intermediate stages of their manufacturing as well as the substances intended for the manufacturing of those materials and articles comply with the requirements of this Regulation shall be made available by the business operator to the national competent authorities on request. 2. That documentation shall contain the conditions and results of testing, calculations, including modelling, other analysis, and evidence on the safety or reasoning demonstrating compliance. Rules for experimental demonstration of compliance are set out in Chapter V. CHAPTER V COMPLIANCE Article 17 Expression of migration test results 1. To check the compliance, the specific migration values shall be expressed in mg/kg applying the real surface to volume ratio in actual or foreseen use. 2. By derogation from paragraph 1 for: (a) containers and other articles, containing or intended to contain, less than 500 millilitres or grams or more than 10 litres, (b) materials and articles for which, due to their form it is impracticable to estimate the relationship between the surface area of such materials or articles and the quantity of food in contact therewith, (c) sheets and films that are not yet in contact with food, (d) sheets and films containing less than 500 millilitres or grams or more than 10 litres, the value of migration shall be expressed in mg/kg applying a surface to volume ratio of 6 dm2 per kg of food. This paragraph does not apply to plastic materials and articles intended to be brought into contact with or already in contact with food for infants and young children, as defined by Directives 2006/141/EC and 2006/125/EC. 3. By derogation from paragraph 1, for caps, gaskets, stoppers and similar sealing articles the specific migration value shall be expressed in: (a) mg/kg using the actual content of the container for which the closure is intended or in mg/dm2 applying the total contact surface of sealing article and sealed container if the intended use of the article is known, while taking into account the provisions of paragraph 2; (b) mg/article if the intended use of the article is unknown. 4. For caps, gaskets, stoppers and similar sealing articles the overall migration value shall be expressed in: (a) mg/dm2 applying the total contact surface of sealing article and sealed container if the intended use of the article is known; (b) mg/article if the intended use of the article is unknown. Article 18 Rules for assessing compliance with migration limits 1. For materials and articles already in contact with food verification of compliance with specific migration limits shall be carried out in accordance with the rules set out in Chapter 1 of Annex V. 2. For materials and articles not yet in contact with food verification of compliance with specific migration limits shall be carried out in food or in food simulants set out in Annex III in accordance with the rules set out in Chapter 2, Section 2.1 of Annex V. 3. For materials and articles not yet in contact with food screening of compliance with the specific migration limit can be performed applying screening approaches in accordance with the rules set out in Chapter 2, Section 2.2 of Annex V. If a material or article fails to comply with the migration limits in the screening approach a conclusion of non-compliance has to be confirmed by verification of compliance in accordance with paragraph 2. 4. For materials and articles not yet in contact with food verification of compliance with the overall migration limit shall be carried out in food simulants A, B, C, D1 and D2 as set out in Annex III in accordance with the rules set out in Chapter 3, Section 3.1 of Annex V. 5. For materials and articles not yet in contact with food screening of compliance with the overall migration limit can be performed applying screening approaches in accordance with the rules set out in Chapter 3, Section 3.4 of Annex V. If a material or article fails to comply with the migration limit in the screening approach a conclusion of non-compliance has to be confirmed by verification of compliance in accordance with paragraph 4. 6. The results of specific migration testing obtained in food shall prevail over the results obtained in food simulant. The results of specific migration testing obtained in food simulant shall prevail over the results obtained by screening approaches. 7. Before comparing specific and overall migration test results with the migration limits the correction factors in Chapter 4 of Annex V shall be applied in accordance with the rules set out therein. Article 19 Assessment of substances not included in the Union list Compliance with Article 3 of Regulation (EC) No 1935/2004 of substances referred to in Articles 6(1), 6(2), 6(4), 6(5) and 14(2) of this Regulation which are not covered by an inclusion in Annex I to this Regulation shall be assessed in accordance with internationally recognised scientific principles on risk assessment. CHAPTER VI FINAL PROVISIONS Article 20 Amendments of EU acts The Annex to Council Directive 85/572/EEC (18) is replaced by the following: The food simulants to be used for testing migration of constituents of plastic materials and articles intended to come into contact with a single food or specific groups of foods are set out in point 3 of Annex III to Commission Regulation (EU) No 10/2011. Article 21 Repeal of EU acts Directives 80/766/EEC, 81/432/EEC, and 2002/72/EC are hereby repealed with effect from 1 May 2011. References to the repealed Directives shall be construed as references to this Regulation and shall be read in accordance with the correlation tables in Annex VI. Article 22 Transitional provisions 1. Until 31 December 2012 the supporting documents referred to in Article 16 shall be based on the basic rules for overall and specific migration testing set out in the Annex to Directive 82/711/EEC. 2. As from 1 January 2013 the supporting documents referred to in Article 16 for materials, articles and substances placed on the market until 31 December 2015, may be based on: (a) the rules for migration testing set out in Article 18 of this Regulation; or (b) the basic rules for overall and specific migration testing set out in the Annex to Directive 82/711/EEC. 3. As from 1 January 2016, the supporting documents referred to in Article 16 shall be based on the rules for migration testing set out in Article 18, without prejudice to paragraph 2 of this Article. 4. Until 31 December 2015 additives used in glass fibre sizing for glass fibre reinforced plastics which are not listed in Annex I have to comply with the risk assessment provisions set out in Article 19. 5. Materials and articles that have been lawfully placed on the market before 1 May 2011 may be placed on the market until 31 December 2012. Article 23 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2011. The provision of Article 5 as regards the use of additives, others than plasticisers, shall apply for plastic layers or plastic coatings in caps and closures referred to in Article 2(1)(d), as from 31 December 2015. The provision of Article 5 as regards the use of additives used in glass fibre sizing for glass fibre reinforced plastics, shall apply from 31 December 2015. The provisions of Articles 18(2), 18(4) and 20 shall apply from 31 December 2012. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 14 January 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 338, 13.11.2004, p. 4. (2) OJ L 220, 15.8.2002, p. 18. (3) OJ L 44, 15.2.1978, p. 15. (4) OJ L 135, 30.5.2009, p. 3. (5) OJ L 354, 31.12.2008, p. 16. (6) OJ L 354, 31.12.2008, p. 34. (7) OJ L 31, 1.2.2002, p. 1. (8) SCF opinion of 4 December 2002 on the introduction of a Fat (Consumption) Reduction Factor (FRF) in the estimation of the exposure to a migrant from food contact materials. http://ec.europa.eu/food/fs/sc/scf/out149_en.pdf (9) Opinion of the Scientific Panel on Food Additives, Flavourings, Processing Aids and Materials in Contact with Food (AFC) on a request from the Commission related to the introduction of a Fat (consumption) Reduction Factor for infants and children, The EFSA Journal (2004) 103, 1-8. (10) OJ L 297, 23.10.1982, p. 26. (11) OJ L 213, 16.8.1980, p. 42. (12) OJ L 167, 24.6.1981, p. 6. (13) OJ L 165, 30.4.2004, p. 1. (14) OJ L 384, 29.12.2006, p. 75. (15) OJ L 401, 30.12.2006, p. 1. (16) OJ L 339, 6.12.2006, p. 16. (17) OJ L 353, 31.12.2008, p. 1. (18) OJ L 372, 31.12.1985, p. 14. ANNEX I Substances 1. Union list of authorised monomers, other starting substances, macromolecules obtained from microbial fermentation, additives and polymer production aids Table 1 contains the following information: Column 1 (FCM substance No): the unique identification number of the substance Column 2 (Ref. No): the EEC packaging material reference number Column 3 (CAS No): the Chemical Abstracts Service (CAS) registry number Column 4 (Substance Name): the chemical name Column 5 (Use as additive or polymer production aid (PPA) (yes/no)): an indication if the substance is authorised to be used as additive or polymer production aid (yes) or if the substance is not authorised to be used as additive or polymer production aid (no). If the substance is only authorised as PPA it is indicated (yes) and in the specifications the use is restricted to PPA. Column 6 (Use as monomer or other starting substance or macromolecule obtained from microbial fermentation (yes/no)): an indication if the substance is authorised to be used as monomer or other starting substance or macromolecule obtained from microbial fermentation (yes) or if the substance is not authorised to be used as monomer or other starting substance or macromolecule obtained from microbial fermentation (no). If the substance is authorised as macromolecule obtained from microbial fermentation it is indicated (yes) and in the specifications it is indicated that the substance is a macromolecule obtained from microbial fermentation. Column 7 (FRF applicable (yes/no)): an indication if for the substance the migration results can be corrected by the Fat Consumption Reduction Factor (FRF) (yes) or if they cannot be corrected by the FRF (no). Column 8 (SML [mg/kg]): the specific migration limit applicable for the substance. It is expressed in mg substance per kg food. It is indicated ND if the substance shall not migrate in detectable quantities. Column 9 (SML(T) [mg/kg] (group restriction No)): contains the identification number of the group of substances for which the group restriction in Column 1 in Table 2 of this Annex applies. Column 10 (Restrictions and specifications): contains other restrictions than the specific migration limit specifically mentioned and it contains specifications related to the substance. In case detailed specifications are set out a reference to Table 4 is included. Column 11 (Notes on verification of compliance): contains the Notes number which refers to the detailed rules applicable for verification of compliance for this substance included in Column 1 in Table 3 of this Annex. If a substance appearing on the list as an individual compound is also covered by a generic term, the restrictions applying to this substance shall be those indicated for the individual compound. If in Column 8 the specific migration limit is non-detectable (ND) a detection limit of 0,01 mg substance per kg food is applicable unless specified differently for an individual substance. Table 1 (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) FCM substance No Ref. No CAS No Substance name Use as additive or polymer production aid (yes/no) Use as monomer or other starting substance or macromolecule obtained from microbial fermentation (yes/no) FRF applicable (yes/no) SML [mg/kg] SML(T) [mg/kg] (Group restriction No) Restrictions and specifications Notes on verification of compliance 1 12310 0266309-43-7 albumin no yes no 2 12340  albumin, coagulated by formaldehyde no yes no 3 12375  alcohols, aliphatic, monohydric, saturated, linear, primary (C4-C22) no yes no 4 22332  mixture of (40 % w/w) 2,2,4-trimethylhexane-1,6-diisocyanate and (60 % w/w) 2,4,4-trimethylhexane-1,6-diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety. (10) 5 25360  trialkyl(C5-C15)acetic acid, 2,3-epoxypropyl ester no yes no ND 1 mg/kg in final product expressed as epoxygroup. Molecular weight is 43 Da. 6 25380  trialkyl acetic acid (C7-C17), vinyl esters no yes no 0,05 (1) 7 30370  acetylacetic acid, salts yes no no 8 30401  acetylated mono- and diglycerides of fatty acids yes no no (32) 9 30610  acids, C2-C24, aliphatic, linear, monocarboxylic from natural oils and fats, and their mono-, di- and triglycerol esters (branched fatty acids at naturally occuring levels are included) yes no no 10 30612  acids, C2-C24, aliphatic, linear, monocarboxylic, synthetic and their mono-, di- and triglycerol esters yes no no 11 30960  acids, aliphatic, monocarboxylic (C6-C22), esters with polyglycerol yes no no 12 31328  acids, fatty, from animal or vegetable food fats and oils yes no no 13 33120  alcohols, aliphatic, monohydric, saturated, linear, primary (C4-C24) yes no no 14 33801  n-alkyl(C10-C13)benzenesulphonic acid yes no no 30 15 34130  alkyl, linear with even number of carbon atoms (C12-C20) dimethylamines yes no yes 30 16 34230  alkyl(C8-C22)sulphonic acids yes no no 6 17 34281  alkyl(C8-C22)sulphuric acids, linear, primary with an even number of carbon atoms yes no no 18 34475  aluminium calcium hydroxide phosphite, hydrate yes no no 19 39090  N,N-bis(2-hydroxyethyl)alkyl(C8-C18)amine yes no no (7) 20 39120  N,N-bis(2-hydroxyethyl)alkyl(C8-C18)amine hydrochlorides yes no no (7) SML(T) expressed excluding HCl 21 42500  carbonic acid, salts yes no no 22 43200  castor oil, mono- and diglycerides yes no no 23 43515  chlorides of choline esters of coconut oil fatty acids yes no no 0,9 (1) 24 45280  cotton fibers yes no no 25 45440  cresols, butylated, styrenated yes no no 12 26 46700  5,7-di-tert-butyl-3-(3,4- and 2,3-dimethylphenyl)-3H-benzofuran-2-one containing: a) 5,7-di-tert-butyl-3-(3,4-dimethylphenyl)-3H-benzofuran-2-one (80 to 100 % w/w) and b) 5,7-di-tert-butyl-3-(2,3-dimethylphenyl)-3H-benzofuran-2-one (0 to 20 % w/w) yes no no 5 27 48960  9,10-dihydroxy stearic acid and its oligomers yes no no 5 28 50160  di-n-octyltin bis(n-alkyl(C10-C16) mercaptoacetate) yes no no (10) 29 50360  di-n-octyltin bis(ethyl maleate) yes no no (10) 30 50560  di-n-octyltin 1,4-butanediol bis(mercaptoacetate) yes no no (10) 31 50800  di-n-octyltin dimaleate, esterified yes no no (10) 32 50880  di-n-octyltin dimaleate, polymers (n = 2-4) yes no no (10) 33 51120  di-n-octyltin thiobenzoate 2-ethylhexyl mercaptoacetate yes no no (10) 34 54270  ethylhydroxymethylcellulose yes no no 35 54280  ethylhydroxypropylcellulose yes no no 36 54450  fats and oils, from animal or vegetable food sources yes no no 37 54480  fats and oils, hydrogenated, from animal or vegetable food sources yes no no 38 55520  glass fibers yes no no 39 55600  glass microballs yes no no 40 56360  glycerol, esters with acetic acid yes no no 41 56486  glycerol, esters with acids, aliphatic, saturated, linear, with an even number of carbon atoms (C14-C18) and with acids, aliphatic, unsaturated, linear, with an even number of carbon atoms (C16-C18) yes no no 42 56487  glycerol, esters with butyric acid yes no no 43 56490  glycerol, esters with erucic acid yes no no 44 56495  glycerol, esters with 12-hydroxystearic acid yes no no 45 56500  glycerol, esters with lauric acid yes no no 46 56510  glycerol, esters with linoleic acid yes no no 47 56520  glycerol, esters with myristic acid yes no no 48 56535  glycerol, esters with nonanoic acid yes no no 49 56540  glycerol, esters with oleic acid yes no no 50 56550  glycerol, esters with palmitic acid yes no no 51 56570  glycerol, esters with propionic acid yes no no 52 56580  glycerol, esters with ricinoleic acid yes no no 53 56585  glycerol, esters with stearic acid yes no no 54 57040  glycerol monooleate, ester with ascorbic acid yes no no 55 57120  glycerol monooleate, ester with citric acid yes no no 56 57200  glycerol monopalmitate, ester with ascorbic acid yes no no 57 57280  glycerol monopalmitate, ester with citric acid yes no no 58 57600  glycerol monostearate, ester with ascorbic acid yes no no 59 57680  glycerol monostearate, ester with citric acid yes no no 60 58300  glycine, salts yes no no 62 64500  lysine, salts yes no no 63 65440  manganese pyrophosphite yes no no 64 66695  methylhydroxymethylcellulose yes no no 65 67155  mixture of 4-(2-benzoxazolyl)-4 ²-(5-methyl-2-benzoxazolyl)stilbene, 4,4 ²-bis(2-benzoxazolyl) stilbene and 4,4 ²-bis(5-methyl-2-benzoxazolyl)stilbene yes no no Not more than 0,05 % (w/w) (quantity of substance used/quantity of the formulation). Mixture obtained from the manufacturing process in the typical ratio of (58-62 %):(23-27 %):(13-17 %). 66 67600  mono-n-octyltin tris(alkyl(C10-C16) mercaptoacetate) yes no no (11) 67 67840  montanic acids and/or their esters with ethyleneglycol and/or with 1,3-butanediol and/or with glycerol yes no no 68 73160  phosphoric acid, mono- and di-n-alkyl (C16 and C18) esters yes no yes 0,05 69 74400  phosphorous acid, tris(nonyl-and/or dinonylphenyl) ester yes no yes 30 70 76463  polyacrylic acid, salts yes no no (22) 71 76730  polydimethylsiloxane, Ã ³-hydroxypropylated yes no no 6 72 76815  polyester of adipic acid with glycerol or pentaerythritol, esters with even numbered, unbranched C12-C22 fatty acids yes no no (32) The fraction with molecular weight below 1 000 Da should not exceed 5 % (w/w) 73 76866  polyesters of 1,2-propanediol and/or 1,3- and/or 1,4-butanediol and/or polypropyleneglycol with adipic acid, which may be end-capped with acetic acid or fatty acids C12-C18 or n-octanol and/or n-decanol yes no yes (31) (32) 74 77440  polyethyleneglycol diricinoleate yes no yes 42 75 77702  polyethyleneglycol esters of aliph. monocarb. acids (C6-C22) and their ammonium and sodium sulphates yes no no 76 77732  polyethylene glycol (EO = 1-30, typically 5) ether of butyl 2-cyano 3-(4-hydroxy-3-methoxyphenyl) acrylate yes no no 0,05 Only for use in PET 77 77733  polyethyleneglycol (EO = 1-30, typically 5) ether of butyl-2-cyano-3-(4-hydroxyphenyl) acrylate yes no no 0,05 Only for use in PET 78 77897  polyethyleneglycol (EO = 1-50) monoalkylether (linear and branched, C8-C20) sulphate, salts yes no no 5 79 80640  polyoxyalkyl (C2-C4) dimethylpolysiloxane yes no no 80 81760  powders, flakes and fibres of brass, bronze, copper, stainless steel, tin, iron and alloys of copper, tin and iron yes no no 81 83320  propylhydroxyethylcellulose yes no no 82 83325  propylhydroxymethylcellulose yes no no 83 83330  propylhydroxypropylcellulose yes no no 84 85601  silicates, natural (with the exception of asbestos) yes no no 85 85610  silicates, natural, silanated (with the exception of asbestos) yes no no 86 86000  silicic acid, silylated yes no no 87 86285  silicon dioxide, silanated yes no no 88 86880  sodium monoalkyl dialkylphenoxybenzenedisulphonate yes no no 9 89 89440  stearic acid, esters with ethyleneglycol yes no no (2) 90 92195  taurine, salts yes no no 91 92320  tetradecyl-polyethyleneglycol(EO = 3-8) ether of glycolic acid yes no yes 15 92 93970  tricyclodecanedimethanol bis(hexahydrophthalate) yes no no 0,05 93 95858  waxes, paraffinic, refined, derived from petroleum based or synthetic hydrocarbon feedstocks, low viscosity yes no no 0,05 Not to be used for articles in contact with fatty foods for which simulant D is laid down. Average molecular weight not less than 350 Da. Viscosity at 100 °C not less than 2,5 cSt (2,5 Ã  10-6 m2/s). Content of hydrocarbons with Carbon number less than 25, not more than 40 % (w/w). 94 95859  waxes, refined, derived from petroleum based or synthetic hydrocarbon feedstocks, high viscosity yes no no Average molecular weight not less than 500 Da. Viscosity at 100 °C not less than 11 cSt (11 Ã  10-6 m2/s). Content of mineral hydrocarbons with Carbon number less than 25, not more than 5 % (w/w). 95 95883  white mineral oils, paraffinic, derived from petroleum based hydrocarbon feedstocks yes no no Average molecular weight not less than 480 Da. Viscosity at 100 °C not less than 8,5 cSt (8,5 Ã  10-6 m2/s). Content of mineral hydrocarbons with Carbon number less than 25, not more than 5 % (w/w). 96 95920  wood flour and fibers, untreated yes no no 97 72081/10  petroleum hydrocarbon resins (hydrogenated) yes no no Petroleum hydrocarbon resins, hydrogenated are produced by the catalytic or thermalpolymerisation of dienes and olefins of the aliphatic, alicyclic and/or monobenzenoidarylalkene types from distillates of cracked petroleum stocks with a boiling range not greater than 220 °C, as well as the pure monomers found in these distillation streams, subsequently followed by distillation, hydrogenation and additional processing. Properties:  Viscosity at 120 °C: > 3 Pa.s,  Softening point: > 95 °C as determined by ASTM Method E 28-67,  Bromine number: < 40 (ASTM D1159),  The colour of a 50 % solution in toluene < 11 on the Gardner scale,  Residual aromatic monomer  ¤ 50 ppm, 98 17260 0000050-00-0 formaldehyde yes yes no (15) 54880 99 19460 0000050-21-5 lactic acid yes yes no 62960 100 24490 0000050-70-4 sorbitol yes yes no 88320 101 36000 0000050-81-7 ascorbic acid yes no no 102 17530 0000050-99-7 glucose no yes no 103 18100 0000056-81-5 glycerol yes yes no 55920 104 58960 0000057-09-0 hexadecyltrimethylammonium bromide yes no no 6 105 22780 0000057-10-3 palmitic acid yes yes no 70400 106 24550 0000057-11-4 stearic acid yes yes no 89040 107 25960 0000057-13-6 urea no yes no 108 24880 0000057-50-1 sucrose no yes no 109 23740 0000057-55-6 1,2-propanediol yes yes no 81840 110 93520 0000059-02-9 0010191-41-0 Ã ±-tocopherol yes no no 111 53600 0000060-00-4 ethylenediaminetetraacetic acid yes no no 112 64015 0000060-33-3 linoleic acid yes no no 113 16780 0000064-17-5 ethanol yes yes no 52800 114 55040 0000064-18-6 formic acid yes no no 115 10090 0000064-19-7 acetic acid yes yes no 30000 116 13090 0000065-85-0 benzoic acid yes yes no 37600 117 21550 0000067-56-1 methanol no yes no 118 23830 0000067-63-0 2-propanol yes yes no 81882 119 30295 0000067-64-1 acetone yes no no 120 49540 0000067-68-5 dimethyl sulphoxide yes no no 121 24270 0000069-72-7 salicylic acid yes yes no 84640 122 23800 0000071-23-8 1-propanol no yes no 123 13840 0000071-36-3 1-butanol no yes no 124 22870 0000071-41-0 1-pentanol no yes no 125 16950 0000074-85-1 ethylene no yes no 126 10210 0000074-86-2 acetylene no yes no 127 26050 0000075-01-4 vinyl chloride no yes no ND 1 mg/kg in final product 128 10060 0000075-07-0 acetaldehyde no yes no (1) 129 17020 0000075-21-8 ethylene oxide no yes no ND 1 mg/kg in final product (10) 130 26110 0000075-35-4 vinylidene chloride no yes no ND (1) 131 48460 0000075-37-6 1,1-difluoroethane yes no no 132 26140 0000075-38-7 vinylidene fluoride no yes no 5 133 14380 0000075-44-5 carbonyl chloride no yes no ND 1 mg/kg in final product (10) 23155 134 43680 0000075-45-6 chlorodifluoromethane yes no no 6 Content of chlorofluoromethane less than 1 mg/kg of the substance 135 24010 0000075-56-9 propylene oxide no yes no ND 1 mg/kg in final product 136 41680 0000076-22-2 camphor yes no no (3) 137 66580 0000077-62-3 2,2 ²-methylenebis(4-methyl-6-(1-methylcyclohexyl)phenol) yes no yes (5) 138 93760 0000077-90-7 tri-n-butyl acetyl citrate yes no no (32) 139 14680 0000077-92-9 citric acid yes yes no 44160 140 44640 0000077-93-0 citric acid, triethyl ester yes no no (32) 141 13380 0000077-99-6 1,1,1-trimethylolpropane yes yes no 6 25600 94960 142 26305 0000078-08-0 vinyltriethoxysilane no yes no 0,05 Only to be used as a surface treatment agent (1) 143 62450 0000078-78-4 isopentane yes no no 144 19243 0000078-79-5 2-methyl-1,3-butadiene no yes no ND 1 mg/kg in final product 21640 145 10630 0000079-06-1 acrylamide no yes no ND 146 23890 0000079-09-4 propionic acid yes yes no 82000 147 10690 0000079-10-7 acrylic acid no yes no (22) 148 14650 0000079-38-9 chlorotrifluoroethylene no yes no ND (1) 149 19990 0000079-39-0 methacrylamide no yes no ND 150 20020 0000079-41-4 methacrylic acid no yes no (23) 151 13480 0000080-05-7 2,2-bis(4-hydroxyphenyl)propane no yes no 0,6 13607 152 15610 0000080-07-9 4,4 ²-dichlorodiphenyl sulphone no yes no 0,05 153 15267 0000080-08-0 4,4 ²-diaminodiphenyl sulphone no yes no 5 154 13617 0000080-09-1 4,4 ²-dihydroxydiphenyl sulphone no yes no 0,05 16090 155 23470 0000080-56-8 Ã ±-pinene no yes no 156 21130 0000080-62-6 methacrylic acid, methyl ester no yes no (23) 157 74880 0000084-74-2 phthalic acid, dibutyl ester yes no no 0,3 (32) Only to be used as: (a) plasticiser in repeated use materials and articles contacting non-fatty foods; (b) technical support agent in polyolefins in concentrations up to 0,05 % in the final product. (7) 158 23380 0000085-44-9 phthalic anhydride yes yes no 76320 159 74560 0000085-68-7 phthalic acid, benzyl butyl ester yes no no 30 (32) Only to be used as: (a) plasticiser in repeated use materials and articles; (b) plasticiser in single-use materials and articles contacting non-fatty foods except for infant formulae and follow-on formulae as defined by Directive 2006/141/EC or processed cereal-based foods and baby foods for infants and young children as defined by Directive 2006/125/EC; (c) technical support agent in concentrations up to 0,1 % in the final product. (7) 160 84800 0000087-18-3 salicylic acid, 4-tert-butylphenyl ester yes no yes 12 161 92160 0000087-69-4 tartaric acid yes no no 162 65520 0000087-78-5 mannitol yes no no 163 66400 0000088-24-4 2,2 ²-methylene bis(4-ethyl-6-tert-butylphenol) yes no yes (13) 164 34895 0000088-68-6 2-aminobenzamide yes no no 0,05 Only for use in PET for water and beverages 165 23200 0000088-99-3 o-phthalic acid yes yes no 74480 166 24057 0000089-32-7 pyromellitic anhydride no yes no 0,05 167 25240 0000091-08-7 2,6-toluene diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 168 13075 0000091-76-9 2,4-diamino-6-phenyl-1,3,5-triazine no yes no 5 (1) 15310 169 16240 0000091-97-4 3,3 ²-dimethyl-4,4 ²-diisocyanatobiphenyl no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 170 16000 0000092-88-6 4,4 ²-dihydroxybiphenyl no yes no 6 171 38080 0000093-58-3 benzoic acid, methyl ester yes no no 172 37840 0000093-89-0 benzoic acid, ethyl ester yes no no 173 60240 0000094-13-3 4-hydroxybenzoic acid, propyl ester yes no no 174 14740 0000095-48-7 o-cresol no yes no 175 20050 0000096-05-9 methacrylic acid, allyl ester no yes no 0,05 176 11710 0000096-33-3 acrylic acid, methyl ester no yes no (22) 177 16955 0000096-49-1 ethylene carbonate no yes no 30 SML expressed as ethyleneglycol. Residual content of 5 mg ethylene carbonate per kg of hydrogel with max 10 g of hydrogel in contact with 1 kg of food. 178 92800 0000096-69-5 4,4 ²-thiobis(6-tert-butyl-3-methylphenol) yes no yes 0,48 179 48800 0000097-23-4 2,2 ²-dihydroxy- 5,5 ²-dichlorodiphenylmethane yes no yes 12 180 17160 0000097-53-0 eugenol no yes no ND 181 20890 0000097-63-2 methacrylic acid, ethyl ester no yes no (23) 182 19270 0000097-65-4 itaconic acid no yes no 183 21010 0000097-86-9 methacrylic acid, isobutyl ester no yes no (23) 184 20110 0000097-88-1 methacrylic acid, butyl ester no yes no (23) 185 20440 0000097-90-5 methacrylic acid, diester with ethyleneglycol no yes no 0,05 186 14020 0000098-54-4 4-tert-butylphenol no yes no 0,05 187 22210 0000098-83-9 Ã ±-methylstyrene no yes no 0,05 188 19180 0000099-63-8 isophthalic acid dichloride no yes no (27) 189 60200 0000099-76-3 4-hydroxybenzoic acid, methyl ester yes no no 190 18880 0000099-96-7 p-hydroxybenzoic acid no yes no 191 24940 0000100-20-9 terephthalic acid dichloride no yes no (28) 192 23187  phthalic acid no yes no (28) 193 24610 0000100-42-5 styrene no yes no 194 13150 0000100-51-6 benzyl alcohol no yes no 195 37360 0000100-52-7 benzaldehyde yes no no (3) 196 18670 0000100-97-0 hexamethylenetetramine yes yes no (15) 59280 197 20260 0000101-43-9 methacrylic acid, cyclohexyl ester no yes no 0,05 198 16630 0000101-68-8 diphenylmethane-4,4 ²-diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 199 24073 0000101-90-6 resorcinol diglycidyl ether no yes no ND Not to be used for articles in contact with fatty foods for which simulant D is laid down. For indirect food contact only, behind a PET layer. (8) 200 51680 0000102-08-9 N,N ²-diphenylthiourea yes no yes 3 201 16540 0000102-09-0 diphenyl carbonate no yes no 0,05 202 23070 0000102-39-6 (1,3-phenylenedioxy)diacetic acid no yes no 0,05 (1) 203 13323 0000102-40-9 1,3-bis(2-hydroxyethoxy)benzene no yes no 0,05 204 25180 0000102-60-3 N,N,N ²,N ²-tetrakis(2-hydroxypropyl)ethylenediamine yes yes no 92640 205 25385 0000102-70-5 triallylamine no yes no 40 mg/kg hydrogel at a ratio of 1 kg food to a maximum of 1,5 grams of hydrogel. Only to be used in hydrogels intended for non-direct food contact use. 206 11500 0000103-11-7 acrylic acid, 2-ethylhexyl ester no yes no 0,05 207 31920 0000103-23-1 adipic acid, bis(2-ethylhexyl) ester yes no yes 18 (32) (2) 208 18898 0000103-90-2 N-(4-hydroxyphenyl) acetamide no yes no 0,05 209 17050 0000104-76-7 2-ethyl-1-hexanol no yes no 30 210 13390 0000105-08-8 1,4-bis(hydroxymethyl)cyclohexane no yes no 14880 211 23920 0000105-38-4 propionic acid, vinyl ester no yes no (1) 212 14200 0000105-60-2 caprolactam yes yes no (4) 41840 213 82400 0000105-62-4 1,2-propyleneglycol dioleate yes no no 214 61840 0000106-14-9 12-hydroxystearic acid yes no no 215 14170 0000106-31-0 butyric anhydride no yes no 216 14770 0000106-44-5 p-cresol no yes no 217 15565 0000106-46-7 1,4-dichlorobenzene no yes no 12 218 11590 0000106-63-8 acrylic acid, isobutyl ester no yes no (22) 219 14570 0000106-89-8 epichlorohydrin no yes no ND 1 mg/kg in final product (10) 16750 220 20590 0000106-91-2 methacrylic acid, 2,3-epoxypropyl ester no yes no 0,02 (10) 221 40570 0000106-97-8 butane yes no no 222 13870 0000106-98-9 1-butene no yes no 223 13630 0000106-99-0 butadiene no yes no ND 1 mg/kg in final product 224 13900 0000107-01-7 2-butene no yes no 225 12100 0000107-13-1 acrylonitrile no yes no ND 226 15272 0000107-15-3 ethylenediamine no yes no 12 16960 227 16990 0000107-21-1 ethyleneglycol yes yes no (2) 53650 228 13690 0000107-88-0 1,3-butanediol no yes no 229 14140 0000107-92-6 butyric acid no yes no 230 16150 0000108-01-0 dimethylaminoethanol no yes no 18 231 10120 0000108-05-4 acetic acid, vinyl ester no yes no 12 232 10150 0000108-24-7 acetic anhydride yes yes no 30280 233 24850 0000108-30-5 succinic anhydride no yes no 234 19960 0000108-31-6 maleic anhydride no yes no (3) 235 14710 0000108-39-4 m-cresol no yes no 236 23050 0000108-45-2 1,3-phenylenediamine no yes no ND 237 15910 0000108-46-3 1,3-dihydroxybenzene no yes no 2,4 24072 238 18070 0000108-55-4 glutaric anhydride no yes no 239 19975 0000108-78-1 2,4,6-triamino-1,3,5-triazine yes yes no 30 25420 93720 240 45760 0000108-91-8 cyclohexylamine yes no no 241 22960 0000108-95-2 phenol no yes no 242 85360 0000109-43-3 sebacic acid, dibutyl ester yes no no (32) 243 19060 0000109-53-5 isobutyl vinyl ether no yes no 0,05 (10) 244 71720 0000109-66-0 pentane yes no no 245 22900 0000109-67-1 1-pentene no yes no 5 246 25150 0000109-99-9 tetrahydrofuran no yes no 0,6 247 24820 0000110-15-6 succinic acid yes yes no 90960 248 19540 0000110-16-7 maleic acid yes yes no (3) 64800 249 17290 0000110-17-8 fumaric acid yes yes no 55120 250 53520 0000110-30-5 N,N ²-ethylenebisstearamide yes no no 251 53360 0000110-31-6 N,N ²-ethylenebisoleamide yes no no 252 87200 0000110-44-1 sorbic acid yes no no 253 15250 0000110-60-1 1,4-diaminobutane no yes no 254 13720 0000110-63-4 1,4-butanediol yes yes no (30) 40580 255 25900 0000110-88-3 trioxane no yes no 5 256 18010 0000110-94-1 glutaric acid yes yes no 55680 257 13550 0000110-98-5 dipropyleneglycol yes yes no 16660 51760 258 70480 0000111-06-8 palmitic acid, butyl ester yes no no 259 58720 0000111-14-8 heptanoic acid yes no no 260 24280 0000111-20-6 sebacic acid no yes no 261 15790 0000111-40-0 diethylenetriamine no yes no 5 262 35284 0000111-41-1 N-(2-aminoethyl)ethanolamine yes no no 0,05 Not to be used for articles in contact with fatty foods for which simulant D is laid down. For indirect food contact only, behind a PET layer. 263 13326 0000111-46-6 diethyleneglycol yes yes no (2) 15760 47680 264 22660 0000111-66-0 1-octene no yes no 15 265 22600 0000111-87-5 1-octanol no yes no 266 25510 0000112-27-6 triethyleneglycol yes yes no 94320 267 15100 0000112-30-1 1-decanol no yes no 268 16704 0000112-41-4 1-dodecene no yes no 0,05 269 25090 0000112-60-7 tetraethyleneglycol yes yes no 92350 270 22763 0000112-80-1 oleic acid yes yes no 69040 271 52720 0000112-84-5 erucamide yes no no 272 37040 0000112-85-6 behenic acid yes no no 273 52730 0000112-86-7 erucic acid yes no no 274 22570 0000112-96-9 octadecyl isocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 275 23980 0000115-07-1 propylene no yes no 276 19000 0000115-11-7 isobutene no yes no 277 18280 0000115-27-5 hexachloroendomethylenetetrahydrophthalic anhydride no yes no ND 278 18250 0000115-28-6 hexachloroendomethylenetetrahydrophthalic acid no yes no ND 279 22840 0000115-77-5 pentaerythritol yes yes no 71600 280 73720 0000115-96-8 phosphoric acid, trichloroethyl ester yes no no ND 281 25120 0000116-14-3 tetrafluoroethylene no yes no 0,05 282 18430 0000116-15-4 hexafluoropropylene no yes no ND 283 74640 0000117-81-7 phthalic acid, bis(2-ethylhexyl) ester yes no no 1,5 (32) Only to be used as: (a) plasticiser in repeated use materials and articles contacting non-fatty foods; (b) technical support agent in concentrations up to 0,1 % in the final product. (7) 284 84880 0000119-36-8 salicylic acid, methyl ester yes no no 30 285 66480 0000119-47-1 2,2 ²-methylene bis(4-methyl-6-tert-butylphenol) yes no yes (13) 286 38240 0000119-61-9 benzophenone yes no yes 0,6 287 60160 0000120-47-8 4-hydroxybenzoic acid, ethyl ester yes no no 288 24970 0000120-61-6 terephthalic acid, dimethyl ester no yes no 289 15880 0000120-80-9 1,2-dihydroxybenzene no yes no 6 24051 290 55360 0000121-79-9 gallic acid, propyl ester yes no no (20) 291 19150 0000121-91-5 isophthalic acid no yes no (27) 292 94560 0000122-20-3 triisopropanolamine yes no no 5 293 23175 0000122-52-1 phosphorous acid, triethyl ester no yes no ND 1 mg/kg in final product (1) 294 93120 0000123-28-4 thiodipropionic acid, didodecyl ester yes no yes (14) 295 15940 0000123-31-9 1,4-dihydroxybenzene yes yes no 0,6 18867 48620 296 23860 0000123-38-6 propionaldehyde no yes no 297 23950 0000123-62-6 propionic anhydride no yes no 298 14110 0000123-72-8 butyraldehyde no yes no 299 63840 0000123-76-2 levulinic acid yes no no 300 30045 0000123-86-4 acetic acid, butyl ester yes no no 301 89120 0000123-95-5 stearic acid, butyl ester yes no no 302 12820 0000123-99-9 azelaic acid no yes no 303 12130 0000124-04-9 adipic acid yes yes no 31730 304 14320 0000124-07-2 caprylic acid yes yes no 41960 305 15274 0000124-09-4 hexamethylenediamine no yes no 2,4 18460 306 88960 0000124-26-5 stearamide yes no no 307 42160 0000124-38-9 carbon dioxide yes no no 308 91200 0000126-13-6 sucrose acetate isobutyrate yes no no 309 91360 0000126-14-7 sucrose octaacetate yes no no 310 16390 0000126-30-7 2,2-dimethyl-1,3-propanediol no yes no 0,05 22437 311 16480 0000126-58-9 dipentaerythritol yes yes no 51200 312 21490 0000126-98-7 methacrylonitrile no yes no ND 313 16650 0000127-63-9 diphenyl sulphone yes yes no 3 51570 314 23500 0000127-91-3 Ã ²-pinene no yes no 315 46640 0000128-37-0 2,6-di-tert-butyl-p-cresol yes no no 3 316 23230 0000131-17-9 phthalic acid, diallyl ester no yes no ND 317 48880 0000131-53-3 2,2 ²-dihydroxy-4-methoxybenzophenone yes no yes (8) 318 48640 0000131-56-6 2,4-dihydroxybenzophenone yes no no (8) 319 61360 0000131-57-7 2-hydroxy-4-methoxybenzophenone yes no yes (8) 320 37680 0000136-60-7 benzoic acid, butyl ester yes no no 321 36080 0000137-66-6 ascorbyl palmitate yes no no 322 63040 0000138-22-7 lactic acid, butyl ester yes no no 323 11470 0000140-88-5 acrylic acid, ethyl ester no yes no (22) 324 83700 0000141-22-0 ricinoleic acid yes no yes 42 325 10780 0000141-32-2 acrylic acid, n-butyl ester no yes no (22) 326 12763 0000141-43-5 2-aminoethanol yes yes no 0,05 Not to be used for articles in contact with fatty foods for which simulant D is laid down. For indirect food contact only, behind a PET layer. 35170 327 30140 0000141-78-6 acetic acid, ethyl ester yes no no 328 65040 0000141-82-2 malonic acid yes no no 329 59360 0000142-62-1 hexanoic acid yes no no 330 19470 0000143-07-7 lauric acid yes yes no 63280 331 22480 0000143-08-8 1-nonanol no yes no 332 69760 0000143-28-2 oleyl alcohol yes no no 333 22775 0000144-62-7 oxalic acid yes yes no 6 69920 334 17005 0000151-56-4 ethyleneimine no yes no ND 335 68960 0000301-02-0 oleamide yes no no 336 15095 0000334-48-5 n-decanoic acid yes yes no 45940 337 15820 0000345-92-6 4,4 ²-difluorobenzophenone no yes no 0,05 338 71020 0000373-49-9 palmitoleic acid yes no no 339 86160 0000409-21-2 silicon carbide yes no no 340 47440 0000461-58-5 dicyanodiamide yes no no 341 13180 0000498-66-8 bicyclo[2.2.1]hept-2-ene no yes no 0,05 22550 342 14260 0000502-44-3 caprolactone no yes no (29) 343 23770 0000504-63-2 1,3-propanediol no yes no 0,05 344 13810 0000505-65-7 1,4-butanediol formal no yes no ND (10) 21821 345 35840 0000506-30-9 arachidic acid yes no no 346 10030 0000514-10-3 abietic acid no yes no 347 13050 0000528-44-9 trimellitic acid no yes no (21) 25540 348 22350 0000544-63-8 myristic acid yes yes no 67891 349 25550 0000552-30-7 trimellitic anhydride no yes no (21) 350 63920 0000557-59-5 lignoceric acid yes no no 351 21730 0000563-45-1 3-methyl-1-butene no yes no ND Only to be used in polypropylene (1) 352 16360 0000576-26-1 2,6-dimethylphenol no yes no 0,05 353 42480 0000584-09-8 carbonic acid, rubidium salt yes no no 12 354 25210 0000584-84-9 2,4-toluene diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 355 20170 0000585-07-9 methacrylic acid, tert-butyl ester no yes no (23) 356 18820 0000592-41-6 1-hexene no yes no 3 357 13932 0000598-32-3 3-buten-2-ol no yes no ND Only to be used as a co-monomer for the preparation of polymeric additive (1) 358 14841 0000599-64-4 4-cumylphenol no yes no 0,05 359 15970 0000611-99-4 4,4 ²-dihydroxybenzophenone yes yes no (8) 48720 360 57920 0000620-67-7 glycerol triheptanoate yes no no 361 18700 0000629-11-8 1,6-hexanediol no yes no 0,05 362 14350 0000630-08-0 carbon monoxide no yes no 363 16450 0000646-06-0 1,3-dioxolane no yes no 5 364 15404 0000652-67-5 1,4:3,6-dianhydrosorbitol no yes no 5 Only to be used as a co-monomer in poly(ethylene-co-isosorbide terephthalate) 365 11680 0000689-12-3 acrylic acid, isopropyl ester no yes no (22) 366 22150 0000691-37-2 4-methyl-1-pentene no yes no 0,05 367 16697 0000693-23-2 n-dodecanedioic acid no yes no 368 93280 0000693-36-7 thiodipropionic acid, dioctadecyl ester yes no yes (14) 369 12761 0000693-57-2 12-aminododecanoic acid no yes no 0,05 370 21460 0000760-93-0 methacrylic anhydride no yes no (23) 371 11510 0000818-61-1 acrylic acid, monoester with ethyleneglycol no yes no (22) 11830 372 18640 0000822-06-0 hexamethylene diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 373 22390 0000840-65-3 2,6-naphthalenedicarboxylic acid, dimethyl ester no yes no 0,05 374 21190 0000868-77-9 methacrylic acid, monoester with ethyleneglycol no yes no (23) 375 15130 0000872-05-9 1-decene no yes no 0,05 376 66905 0000872-50-4 N-methylpyrrolidone yes no no 377 12786 0000919-30-2 3-aminopropyltriethoxysilane no yes no 0,05 Residual extractable content of 3-aminopropyltriethoxysilane to be less than 3 mg/kg filler when used for the reactive surface treatment of inorganic fillers. SML = 0,05 mg/kg when used for the surface treatment of materials and articles. 378 21970 0000923-02-4 N-methylolmethacrylamide no yes no 0,05 379 21940 0000924-42-5 N-methylolacrylamide no yes no ND 380 11980 0000925-60-0 acrylic acid, propyl ester no yes no (22) 381 15030 0000931-88-4 cyclooctene no yes no 0,05 Only to be used in polymers contacting foods for which simulant A is laid down 382 19490 0000947-04-6 laurolactam no yes no 5 383 72160 0000948-65-2 2-phenylindole yes no yes 15 384 40000 0000991-84-4 2,4-bis(octylmercapto)-6-(4-hydroxy-3,5-di-tert-butylanilino)-1,3,5-triazine yes no yes 30 385 11530 0000999-61-1 acrylic acid, 2-hydroxypropyl ester no yes no 0,05 SML expressed as the sum of acrylic acid, 2-hydroxypropyl ester and acrylic acid, 2-hydroxyisopropyl ester. It may contain up to 25 % (m/m) of acrylic acid, 2-hydroxyisopropyl ester (CAS No 0002918-23-2). (1) 386 55280 0001034-01-1 gallic acid, octyl ester yes no no (20) 387 26155 0001072-63-5 1-vinylimidazole no yes no 0,05 (1) 388 25080 0001120-36-1 1-tetradecene no yes no 0,05 389 22360 0001141-38-4 2,6-naphthalenedicarboxylic acid no yes no 5 390 55200 0001166-52-5 gallic acid, dodecyl ester yes no no (20) 391 22932 0001187-93-5 perfluoromethyl perfluorovinyl ether no yes no 0,05 Only to be used in anti-stick coatings 392 72800 0001241-94-7 phosphoric acid, diphenyl 2-ethylhexyl ester yes no yes 2,4 393 37280 0001302-78-9 bentonite yes no no 394 41280 0001305-62-0 calcium hydroxide yes no no 395 41520 0001305-78-8 calcium oxide yes no no 396 64640 0001309-42-8 magnesium hydroxide yes no no 397 64720 0001309-48-4 magnesium oxide yes no no 398 35760 0001309-64-4 antimony trioxide yes no no 0,04 SML expressed as antimony (6) 399 81600 0001310-58-3 potassium hydroxide yes no no 400 86720 0001310-73-2 sodium hydroxide yes no no 401 24475 0001313-82-2 sodium sulphide no yes no 402 96240 0001314-13-2 zinc oxide yes no no 403 96320 0001314-98-3 zinc sulphide yes no no 404 67200 0001317-33-5 molybdenum disulphide yes no no 405 16690 0001321-74-0 divinylbenzene no yes no ND SML expressed as the sum of divinylbenzene and ethylvinylbenzene. It may contain up to 45 % (m/m) of ethylvinylbenzene. (1) 406 83300 0001323-39-3 1,2-propyleneglycol monostearate yes no no 407 87040 0001330-43-4 sodium tetraborate yes no no (16) 408 82960 0001330-80-9 1,2-propyleneglycol monooleate yes no no 409 62240 0001332-37-2 iron oxide yes no no 410 62720 0001332-58-7 kaolin yes no no 411 42080 0001333-86-4 carbon black yes no no Primary particles of 10  300 nm which are aggregated to a size of 100  1 200 nm which may form agglomerates within the size distribution of 300 nm  mm. Toluene extractables: maximum 0,1 %, determined according to ISO method 6209. UV absorption of cyclohexane extract at 386 nm: < 0,02 AU for a 1 cm cell or < 0,1 AU for a 5 cm cell, determined according to a generally recognised method of analysis. Benzo(a)pyrene content: max 0,25 mg/kg carbon black. Maximum use level of carbon black in the polymer: 2,5 % w/w. 412 45200 0001335-23-5 copper iodide yes no no (6) 413 35600 0001336-21-6 ammonium hydroxide yes no no 414 87600 0001338-39-2 sorbitan monolaurate yes no no 415 87840 0001338-41-6 sorbitan monostearate yes no no 416 87680 0001338-43-8 sorbitan monooleate yes no no 417 85680 0001343-98-2 silicic acid yes no no 418 34720 0001344-28-1 aluminium oxide yes no no 419 92150 0001401-55-4 tannic acids yes no no According to the JECFA specifications 420 19210 0001459-93-4 isophthalic acid, dimethyl ester no yes no 0,05 421 13000 0001477-55-0 1,3-benzenedimethanamine no yes no 0,05 422 38515 0001533-45-5 4,4 ²-bis(2-benzoxazolyl)stilbene yes no yes 0,05 (2) 423 22937 0001623-05-8 perfluoropropylperfluorovinyl ether no yes no 0,05 424 15070 0001647-16-1 1,9-decadiene no yes no 0,05 425 10840 0001663-39-4 acrylic acid, tert-butyl ester no yes no (22) 426 13510 0001675-54-3 2,2-bis(4-hydroxyphenyl)propane bis(2,3-epoxypropyl) ether no yes no In compliance with Commission Regulation (EC) No 1895/2005 (1) 13610 427 18896 0001679-51-2 4-(hydroxymethyl)-1-cyclohexene no yes no 0,05 428 95200 0001709-70-2 1,3,5-trimethyl-2,4,6-tris(3,5-di-tert-butyl-4-hydroxybenzyl)benzene yes no no 429 13210 0001761-71-3 bis(4-aminocyclohexyl)methane no yes no 0,05 430 95600 0001843-03-4 1,1,3-tris(2-methyl-4-hydroxy-5-tert-butylphenyl) butane yes no yes 5 431 61600 0001843-05-6 2-hydroxy-4-n-octyloxybenzophenone yes no yes (8) 432 12280 0002035-75-8 adipic anhydride no yes no 433 68320 0002082-79-3 octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate yes no yes 6 434 20410 0002082-81-7 methacrylic acid, diester with 1,4-butanediol no yes no 0,05 435 14230 0002123-24-2 caprolactam, sodium salt no yes no (4) 436 19480 0002146-71-6 lauric acid, vinyl ester no yes no 437 11245 0002156-97-0 acrylic acid, dodecyl ester no yes no 0,05 (2) 438 38875 0002162-74-5 bis(2,6-diisopropylphenyl) carbodiimide yes no no 0,05 For indirect food contact only, behind a PET layer 439 21280 0002177-70-0 methacrylic acid, phenyl ester no yes no (23) 440 21340 0002210-28-8 methacrylic acid, propyl ester no yes no (23) 441 38160 0002315-68-6 benzoic acid, propyl ester yes no no 442 13780 0002425-79-8 1,4-butanediol bis(2,3-epoxypropyl)ether no yes no ND Residual content = 1 mg/kg in final product expressed as epoxygroup. Molecular weight is 43 Da. (10) 443 12788 0002432-99-7 11-aminoundecanoic acid no yes no 5 444 61440 0002440-22-4 2-(2 ²-hydroxy-5 ²-methylphenyl)benzotriazole yes no no (12) 445 83440 0002466-09-3 pyrophosphoric acid yes no no 446 10750 0002495-35-4 acrylic acid, benzyl ester no yes no (22) 447 20080 0002495-37-6 methacrylic acid, benzyl ester no yes no (23) 448 11890 0002499-59-4 acrylic acid, n-octyl ester no yes no (22) 449 49840 0002500-88-1 dioctadecyl disulphide yes no yes 3 450 24430 0002561-88-8 sebacic anhydride no yes no 451 66755 0002682-20-4 2-methyl-4-isothiazolin-3-one yes no no 0,5 Only to be used in aqueous polymer dispersions and emulsions 452 38885 0002725-22-6 2,4-bis(2,4-dimethylphenyl)-6-(2-hydroxy-4-n-octyloxyphenyl)-1,3,5-triazine yes no no 0,05 Only to be used in aqueous foods 453 26320 0002768-02-7 vinyltrimethoxysilane no yes no 0,05 (10) 454 12670 0002855-13-2 1-amino-3-aminomethyl-3,5,5-trimethylcyclohexane no yes no 6 455 20530 0002867-47-2 methacrylic acid, 2-(dimethylamino)-ethyl ester no yes no ND 456 10810 0002998-08-5 acrylic acid, sec-butyl ester no yes no (22) 457 20140 0002998-18-7 methacrylic acid, sec-butyl ester no yes no (23) 458 36960 0003061-75-4 behenamide yes no no 459 46870 0003135-18-0 3,5-di-tert-butyl-4-hydroxybenzylphosphonic acid, dioctadecyl ester yes no no 460 14950 0003173-53-3 cyclohexyl isocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 461 22420 0003173-72-6 1,5-naphthalene diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 462 26170 0003195-78-6 N-vinyl-N-methylacetamide no yes no 0,02 (1) 463 25840 0003290-92-4 1,1,1-trimethylolpropane trimethacrylate no yes no 0,05 464 61280 0003293-97-8 2-hydroxy-4-n-hexyloxybenzophenone yes no yes (8) 465 68040 0003333-62-8 7-[2H-naphtho-(1,2-D)triazol-2-yl]-3-phenylcoumarin yes no no 466 50640 0003648-18-8 di-n-octyltin dilaurate yes no no (10) 467 14800 0003724-65-0 crotonic acid yes yes no 0,05 (1) 45600 468 71960 0003825-26-1 perfluorooctanoic acid, ammonium salt yes no no Only to be used in repeated use articles, sintered at high temperatures 469 60480 0003864-99-1 2-(2 ²-hydroxy-3,5 ²-di-tert-butylphenyl)-5-chlorobenzotriazole yes no yes (12) 470 60400 0003896-11-5 2-(2 ²-hydroxy-3 ²-tert-butyl-5 ²-methylphenyl)-5-chlorobenzotriazole yes no yes (12) 471 24888 0003965-55-7 5-sulphoisophthalic acid, monosodium salt, dimethyl ester no yes no 0,05 472 66560 0004066-02-8 2,2 ²-methylenebis(4-methyl-6-cyclohexylphenol) yes no yes (5) 473 12265 0004074-90-2 adipic acid, divinyl ester no yes no ND 5 mg/kg in final product. Only to be used as co-monomer. (1) 474 43600 0004080-31-3 1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride yes no no 0,3 475 19110 0004098-71-9 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 476 16570 0004128-73-8 diphenylether-4,4 ²-diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 477 46720 0004130-42-1 2,6-di-tert-butyl-4-ethylphenol yes no yes 4,8 (1) 478 60180 0004191-73-5 4-hydroxybenzoic acid, isopropyl ester yes no no 479 12970 0004196-95-6 azelaic anhydride no yes no 480 46790 0004221-80-1 3,5-di-tert-butyl-4-hydroxybenzoic acid, 2,4-di-tert-butylphenyl ester yes no no 481 13060 0004422-95-1 1,3,5-benzenetricarboxylic acid trichloride no yes no 0,05 SML expressed as 1,3,5-benzenetricarboxylic acid (1) 482 21100 0004655-34-9 methacrylic acid, isopropyl ester no yes no (23) 483 68860 0004724-48-5 n-octylphosphonic acid yes no no 0,05 484 13395 0004767-03-7 2,2-bis(hydroxymethyl)propionic acid no yes no 0,05 (1) 485 13560 0005124-30-1 dicyclohexylmethane-4,4 ²-diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 15700 486 54005 0005136-44-7 ethylene-N-palmitamide-N ²-stearamide yes no no 487 45640 0005232-99-5 2-cyano-3,3-diphenylacrylic acid, ethyl ester yes no no 0,05 488 53440 0005518-18-3 N,N ²-ethylenebispalmitamide yes no no 489 41040 0005743-36-2 calcium butyrate yes no no 490 16600 0005873-54-1 diphenylmethane-2,4 ²-diisocyanate no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 491 82720 0006182-11-2 1,2-propyleneglycol distearate yes no no 492 45650 0006197-30-4 2-cyano-3,3-diphenylacrylic acid, 2-ethylhexyl ester yes no no 0,05 493 39200 0006200-40-4 bis(2-hydroxyethyl)-2-hydroxypropyl-3-(dodecyloxy)methylammonium chloride yes no no 1,8 494 62140 0006303-21-5 hypophosphorous acid yes no no 495 35160 0006642-31-5 6-amino-1,3-dimethyluracil yes no no 5 496 71680 0006683-19-8 pentaerythritol tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate] yes no no 497 95020 0006846-50-0 2,2,4-trimethyl-1,3-pentanediol diisobutyrate yes no no 5 Only to be used in single-use gloves 498 16210 0006864-37-5 3,3 ²-dimethyl-4,4 ²-diaminodicyclohexylmethane no yes no 0,05 Only to be used in polyamides (5) 499 19965 0006915-15-7 malic acid yes yes no In case of use as a monomer only to be used as a co-monomer in aliphatic polyesters up to maximum level of 1 % on a molar basis 65020 500 38560 0007128-64-5 2,5-bis(5-tert-butyl-2-benzoxazolyl)thiophene yes no yes 0,6 501 34480  aluminium fibers, flakes and powders yes no no 502 22778 0007456-68-0 4,4 ²-oxybis(benzenesulphonyl azide) no yes no 0,05 (1) 503 46080 0007585-39-9 Ã ²-dextrin yes no no 504 86240 0007631-86-9 silicon dioxide yes no no For synthetic amorphous silicon dioxide: primary particles of 1  100 nm which are aggregated to a size of 0,1  1 µm which may form agglomerates within the size distribution of 0,3 µm to the mm size. 505 86480 0007631-90-5 sodium bisulphite yes no no (19) 506 86920 0007632-00-0 sodium nitrite yes no no 0,6 507 59990 0007647-01-0 hydrochloric acid yes no no 508 86560 0007647-15-6 sodium bromide yes no no 509 23170 0007664-38-2 phosphoric acid yes yes no 72640 510 12789 0007664-41-7 ammonia yes yes no 35320 511 91920 0007664-93-9 sulphuric acid yes no no 512 81680 0007681-11-0 potassium iodide yes no no (6) 513 86800 0007681-82-5 sodium iodide yes no no (6) 514 91840 0007704-34-9 sulphur yes no no 515 26360 0007732-18-5 water yes yes no In compliance with Directive 98/83/EC (2) 95855 516 86960 0007757-83-7 sodium sulphite yes no no (19) 517 81520 0007758-02-3 potassium bromide yes no no 518 35845 0007771-44-0 arachidonic acid yes no no 519 87120 0007772-98-7 sodium thiosulphate yes no no (19) 520 65120 0007773-01-5 manganese chloride yes no no 521 58320 0007782-42-5 graphite yes no no 522 14530 0007782-50-5 chlorine no yes no 523 45195 0007787-70-4 copper bromide yes no no 524 24520 0008001-22-7 soybean oil no yes no 525 62640 0008001-39-6 japan wax yes no no 526 43440 0008001-75-0 ceresin yes no no 527 14411 0008001-79-4 castor oil yes yes no 42880 528 63760 0008002-43-5 lecithin yes no no 529 67850 0008002-53-7 montan wax yes no no 530 41760 0008006-44-8 candelilla wax yes no no 531 36880 0008012-89-3 beeswax yes no no 532 88640 0008013-07-8 soybean oil, epoxidised yes no no 60 30(*) (32) (*) In the case of PVC gaskets used to seal glass jars containing infant formulae and follow-on formulae as defined by Directive 2006/141/EC or processed cereal-based foods and baby foods for infants and young children as defined by Directive 2006/125/EC, the SML is lowered to 30 mg/kg. Oxirane < 8 %, iodine number < 6. 533 42720 0008015-86-9 carnauba wax yes no no 534 80720 0008017-16-1 polyphosphoric acids yes no no 535 24100 0008050-09-7 rosin yes yes no 24130 24190 83840 536 84320 0008050-15-5 rosin, hydrogenated, ester with methanol yes no no 537 84080 0008050-26-8 rosin, ester with pentaerythritol yes no no 538 84000 0008050-31-5 rosin, ester with glycerol yes no no 539 24160 0008052-10-6 rosin tall oil no yes no 540 63940 0008062-15-5 lignosulphonic acid yes no no 0,24 Only to be used as dispersant for plastics dispersions 541 58480 0009000-01-5 gum arabic yes no no 542 42640 0009000-11-7 carboxymethylcellulose yes no no 543 45920 0009000-16-2 dammar yes no no 544 58400 0009000-30-0 guar gum yes no no 545 93680 0009000-65-1 tragacanth gum yes no no 546 71440 0009000-69-5 pectin yes no no 547 55440 0009000-70-8 gelatin yes no no 548 42800 0009000-71-9 casein yes no no 549 80000 0009002-88-4 polyethylene wax yes no no 550 81060 0009003-07-0 polypropylene wax yes no no 551 79920 0009003-11-6 0106392-12-5 poly(ethylene propylene) glycol yes no no 552 81500 0009003-39-8 polyvinylpyrrolidone yes no no The substance shall meet the purity criteria as laid down in Commission Directive 2008/84/EC (3) 553 14500 0009004-34-6 cellulose yes yes no 43280 554 43300 0009004-36-8 cellulose acetate butyrate yes no no 555 53280 0009004-57-3 ethylcellulose yes no no 556 54260 0009004-58-4 ethylhydroxyethylcellulose yes no no 557 66640 0009004-59-5 methylethylcellulose yes no no 558 60560 0009004-62-0 hydroxyethylcellulose yes no no 559 61680 0009004-64-2 hydroxypropylcellulose yes no no 560 66700 0009004-65-3 methylhydroxypropylcellulose yes no no 561 66240 0009004-67-5 methylcellulose yes no no 562 22450 0009004-70-0 nitrocellulose no yes no 563 78320 0009004-97-1 polyethyleneglycol monoricinoleate yes no yes 42 564 24540 0009005-25-8 starch, edible yes yes no 88800 565 61120 0009005-27-0 hydroxyethyl starch yes no no 566 33350 0009005-32-7 alginic acid yes no no 567 82080 0009005-37-2 1,2-propyleneglycol alginate yes no no 568 79040 0009005-64-5 polyethyleneglycol sorbitan monolaurate yes no no 569 79120 0009005-65-6 polyethyleneglycol sorbitan monooleate yes no no 570 79200 0009005-66-7 polyethyleneglycol sorbitan monopalmitate yes no no 571 79280 0009005-67-8 polyethyleneglycol sorbitan monostearate yes no no 572 79360 0009005-70-3 polyethyleneglycol sorbitan trioleate yes no no 573 79440 0009005-71-4 polyethyleneglycol sorbitan tristearate yes no no 574 24250 0009006-04-6 rubber, natural yes yes no 84560 575 76721 0063148-62-9 polydimethylsiloxane (Mw > 6 800 Da) yes no no Viscosity at 25 °C not less than 100 cSt (100 Ã  10-6 m2/s) 576 60880 0009032-42-2 hydroxyethylmethylcellulose yes no no 577 62280 0009044-17-1 isobutylene-butene copolymer yes no no 578 79600 0009046-01-9 polyethyleneglycol tridecyl ether phosphate yes no no 5 For materials and articles intended for contact with aqueous foods only. Polyethyleneglycol (EO  ¤ 11) tridecyl ether phosphate (mono-and dialkyl ester) with a maximum 10 % content of polyethyleneglycol (EO  ¤ 11) tridecylether. 579 61800 0009049-76-7 hydroxypropyl starch yes no no 580 46070 0010016-20-3 Ã ±-dextrin yes no no 581 36800 0010022-31-8 barium nitrate yes no no 582 50240 0010039-33-5 di-n-octyltin bis(2-ethylhexyl maleate) yes no no (10) 583 40400 0010043-11-5 boron nitride yes no no (16) 584 13620 0010043-35-3 boric acid yes yes no (16) 40320 585 41120 0010043-52-4 calcium chloride yes no no 586 65280 0010043-84-2 manganese hypophosphite yes no no 587 68400 0010094-45-8 octadecylerucamide yes no yes 5 588 64320 0010377-51-2 lithium iodide yes no no (6) 589 52645 0010436-08-5 cis-11-eicosenamide yes no no 590 21370 0010595-80-9 methacrylic acid, 2-sulphoethyl ester no yes no ND (1) 591 36160 0010605-09-1 ascorbyl stearate yes no no 592 34690 0011097-59-9 aluminium magnesium carbonate hydroxide yes no no 593 44960 0011104-61-3 cobalt oxide yes no no 594 65360 0011129-60-5 manganese oxide yes no no 595 19510 0011132-73-3 lignocellulose no yes no 596 95935 0011138-66-2 xanthan gum yes no no 597 67120 0012001-26-2 mica yes no no 598 41600 0012004-14-7 0037293-22-4 calcium sulphoaluminate yes no no 599 36840 0012007-55-5 barium tetraborate yes no no (16) 600 60030 0012072-90-1 hydromagnesite yes no no 601 35440 0012124-97-9 ammonium bromide yes no no 602 70240 0012198-93-5 ozokerite yes no no 603 83460 0012269-78-2 pyrophyllite yes no no 604 60080 0012304-65-3 hydrotalcite yes no no 605 11005 0012542-30-2 acrylic acid, dicyclopentenyl ester no yes no 0,05 (1) 606 65200 0012626-88-9 manganese hydroxide yes no no 607 62245 0012751-22-3 iron phosphide yes no no Only to be used in PET polymers and copolymers 608 40800 0013003-12-8 4,4 ²-butylidene-bis(6-tert-butyl-3-methylphenyl-ditridecyl phosphite) yes no yes 6 609 83455 0013445-56-2 pyrophosphorous acid yes no no 610 93440 0013463-67-7 titanium dioxide yes no no 611 35120 0013560-49-1 3-aminocrotonic acid, diester with thiobis (2-hydroxyethyl) ether yes no no 612 16694 0013811-50-2 N,N ²-divinyl-2-imidazolidinone no yes no 0,05 (10) 613 95905 0013983-17-0 wollastonite yes no no 614 45560 0014464-46-1 cristobalite yes no no 615 92080 0014807-96-6 talc yes no no 616 83470 0014808-60-7 quartz yes no no 617 10660 0015214-89-8 2-acrylamido-2-methylpropanesulphonic acid no yes no 0,05 618 51040 0015535-79-2 di-n-octyltin mercaptoacetate yes no no (10) 619 50320 0015571-58-1 di-n-octyltin bis(2-ethylhexyl mercaptoacetate) yes no no (10) 620 50720 0015571-60-5 di-n-octyltin dimaleate yes no no (10) 621 17110 0016219-75-3 5-ethylidenebicyclo[2,2,1]hept-2-ene no yes no 0,05 (9) 622 69840 0016260-09-6 oleylpalmitamide yes no yes 5 623 52640 0016389-88-1 dolomite yes no no 624 18897 0016712-64-4 6-hydroxy-2-naphthalenecarboxylic acid no yes no 0,05 625 36720 0017194-00-2 barium hydroxide yes no no 626 57800 0018641-57-1 glycerol tribehenate yes no no 627 59760 0019569-21-2 huntite yes no no 628 96190 0020427-58-1 zinc hydroxide yes no no 629 34560 0021645-51-2 aluminium hydroxide yes no no 630 82240 0022788-19-8 1,2-propyleneglycol dilaurate yes no no 631 59120 0023128-74-7 1,6-hexamethylene-bis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionamide) yes no yes 45 632 52880 0023676-09-7 4-ethoxybenzoic acid, ethyl ester yes no no 3,6 633 53200 0023949-66-8 2-ethoxy-2 ²-ethyloxanilide yes no yes 30 634 25910 0024800-44-0 tripropyleneglycol no yes no 635 40720 0025013-16-5 tert-butyl-4-hydroxyanisole yes no no 30 636 31500 0025134-51-4 acrylic acid, acrylic acid, 2-ethylhexyl ester, copolymer yes no no 0,05 (22) SML expressed as acrylic acid, 2-ethylhexyl ester 637 71635 0025151-96-6 pentaerythritol dioleate yes no no 0,05 Not to be used for articles in contact with fatty foods for which simulant D is laid down 638 23590 0025322-68-3 polyethyleneglycol yes yes no 76960 639 23651 0025322-69-4 polypropyleneglycol yes yes no 80800 640 54930 0025359-91-5 formaldehyde-1-naphthol, copolymer yes no no 0,05 641 22331 0025513-64-8 mixture of (35-45 % w/w) 1,6-diamino-2,2,4-trimethylhexane and (55-65 % w/w)1,6-diamino-2,4,4-trimethylhexane no yes no 0,05 (10) 642 64990 0025736-61-2 maleic anhydride-styrene, copolymer, sodium salt yes no no The fraction with molecular weight below 1 000 Da should not exceed 0,05 % (w/w) 643 87760 0026266-57-9 sorbitan monopalmitate yes no no 644 88080 0026266-58-0 sorbitan trioleate yes no no 645 67760 0026401-86-5 mono-n-octyltin tris(isooctyl mercaptoacetate) yes no no (11) 646 50480 0026401-97-8 di-n-octyltin bis(isooctyl mercaptoacetate) yes no no (10) 647 56720 0026402-23-3 glycerol monohexanoate yes no no 648 56880 0026402-26-6 glycerol monooctanoate yes no no 649 47210 0026427-07-6 dibutylthiostannoic acid polymer yes no no Molecular unit = (C8H18S3Sn2)n (n = 1,5-2) 650 49600 0026636-01-1 dimethyltin bis(isooctyl mercaptoacetate) yes no no (9) 651 88240 0026658-19-5 sorbitan tristearate yes no no 652 38820 0026741-53-7 bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite yes no yes 0,6 653 25270 0026747-90-0 2,4-toluene diisocyanate dimer no yes no (17) 1 mg/kg in final product expressed as isocyanate moiety (10) 654 88600 0026836-47-5 sorbitol monostearate yes no no 655 25450 0026896-48-0 tricyclodecanedimethanol no yes no 0,05 656 24760 0026914-43-2 styrenesuphonic acid no yes no 0,05 657 67680 0027107-89-7 mono-n-octyltin tris(2-ethylhexyl mercaptoacetate) yes no no (11) 658 52000 0027176-87-0 dodecylbenzenesulphonic acid yes no no 30 659 82800 0027194-74-7 1,2-propyleneglycol monolaurate yes no no 660 47540 0027458-90-8 di-tert-dodecyl disulphide yes no yes 0,05 661 95360 0027676-62-6 1,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione yes no yes 5 662 25927 0027955-94-8 1,1,1-tris(4-hydroxyphenol)ethane no yes no 0,005 Only to be used in polycarbonates (1) 663 64150 0028290-79-1 linolenic acid yes no no 664 95000 0028931-67-1 trimethylolpropane trimethacrylate-methyl methacrylate copolymer yes no no 665 83120 0029013-28-3 1,2-propyleneglycol monopalmitate yes no no 666 87280 0029116-98-1 sorbitan dioleate yes no no 667 55190 0029204-02-2 gadoleic acid yes no no 668 80240 0029894-35-7 polyglycerol ricinoleate yes no no 669 56610 0030233-64-8 glycerol monobehenate yes no no 670 56800 0030899-62-8 glycerol monolaurate diacetate yes no no (32) 671 74240 0031570-04-4 phosphorous acid, tris(2,4-di-tert-butylphenyl)ester yes no no 672 76845 0031831-53-5 polyester of 1,4-butanediol with caprolactone yes no no (29) (30) The fraction with molecular weight below 1 000 Da should not exceed 0,5 % (w/w) 673 53670 0032509-66-3 ethylene glycol bis[3,3-bis(3-tert-butyl-4-hydroxyphenyl)butyrate] yes no yes 6 674 46480 0032647-67-9 dibenzylidene sorbitol yes no no 675 38800 0032687-78-8 N,N ²-bis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionyl)hydrazide yes no yes 15 676 50400 0033568-99-9 di-n-octyltin bis(isooctyl maleate) yes no no (10) 677 82560 0033587-20-1 1,2-propyleneglycol dipalmitate yes no no 678 59200 0035074-77-2 1,6-hexamethylene-bis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) yes no yes 6 679 39060 0035958-30-6 1,1-bis(2-hydroxy-3,5-di-tert-butylphenyl)ethane yes no yes 5 680 94400 0036443-68-2 triethyleneglycol bis[3-(3-tert-butyl-4-hydroxy-5-methylphenyl) propionate] yes no no 9 681 18310 0036653-82-4 1-hexadecanol no yes no 682 53270 0037205-99-5 ethylcarboxymethylcellulose yes no no 683 66200 0037206-01-2 methylcarboxymethylcellulose yes no no 684 68125 0037244-96-5 nepheline syenite yes no no 685 85950 0037296-97-2 silicic acid, magnesium-sodium-fluoride salt yes no no 0,15 SML expressed as fluoride. Only to be used in layers of multi-layer materials not coming into direct contact with food. 686 61390 0037353-59-6 hydroxymethylcellulose yes no no 687 13530 0038103-06-9 2,2-bis(4-hydroxyphenyl)propane bis(phthalic anhydride) no yes no 0,05 13614 688 92560 0038613-77-3 tetrakis(2,4-di-tert-butyl-phenyl)-4,4 ²-biphenylylene diphosphonite yes no yes 18 689 95280 0040601-76-1 1,3,5-tris(4-tert-butyl-3-hydroxy-2,6-dimethylbenzyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione yes no yes 6 690 92880 0041484-35-9 thiodiethanol bis(3-(3,5-di-tert-butyl-4-hydroxy phenyl) propionate) yes no yes 2,4 691 13600 0047465-97-4 3,3-bis(3-methyl-4-hydroxyphenyl)2-indolinone no yes no 1,8 692 52320 0052047-59-3 2-(4-dodecylphenyl)indole yes no yes 0,06 693 88160 0054140-20-4 sorbitan tripalmitate yes no no 694 21400 0054276-35-6 methacrylic acid, sulphopropyl ester no yes no 0,05 (1) 695 67520 0054849-38-6 monomethyltin tris(isooctyl mercaptoacetate) yes no no (9) 696 92205 0057569-40-1 terephthalic acid, diester with 2,2 ²-methylenebis(4-methyl-6-tert-butylphenol) yes no no 697 67515 0057583-34-3 monomethyltin tris(ethylhexyl mercaptoacetate) yes no no (9) 698 49595 0057583-35-4 dimethyltin bis(ethylhexyl mercaptoacetate) yes no no (9) 699 90720 0058446-52-9 stearoylbenzoylmethane yes no no 700 31520 0061167-58-6 acrylic acid, 2-tert-butyl-6-(3-tert-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl ester yes no yes 6 701 40160 0061269-61-2 N,N ²-bis(2,2,6,6-tetramethyl-4-piperidyl)hexamethylenediamine-1,2-dibromoethane, copolymer yes no no 2,4 702 87920 0061752-68-9 sorbitan tetrastearate yes no no 703 17170 0061788-47-4 fatty acids, coco no yes no 704 77600 0061788-85-0 polyethyleneglycol ester of hydrogenated castor oil yes no no 705 10599/90A 0061788-89-4 acids, fatty, unsaturated (C18), dimers, non hydrogenated, distilled and non-distilled no yes no (18) (1) 10599/91 706 17230 0061790-12-3 fatty acids, tall oil no yes no 707 46375 0061790-53-2 diatomaceous earth yes no no 708 77520 0061791-12-6 polyethyleneglycol ester of castor oil yes no no 42 709 87520 0062568-11-0 sorbitan monobehenate yes no no 710 38700 0063397-60-4 bis(2-carbobutoxyethyl)tin-bis(isooctyl mercaptoacetate) yes no yes 18 711 42000 0063438-80-2 (2-carbobutoxyethyl)tin-tris(isooctyl mercaptoacetate) yes no yes 30 712 42960 0064147-40-6 castor oil, dehydrated yes no no 713 43480 0064365-11-3 charcoal, activated yes no no Only for use in PET at maximum 10 mg/kg of polymer. Same purity requirements as for Vegetable Carbon (E 153) set out by Commission Directive 95/45/EC (4) with exception of ash content which can be up to 10 % (w/w). 714 84400 0064365-17-9 rosin, hydrogenated, ester with pentaerythritol yes no no 715 46880 0065140-91-2 3,5-di-tert-butyl-4-hydroxybenzylphosphonic acid, monoethyl ester, calcium salt yes no no 6 716 60800 0065447-77-0 1-(2-hydroxyethyl)-4-hydroxy-2,2,6,6-tetramethyl piperidine-succinic acid, dimethyl ester, copolymer yes no no 30 717 84210 0065997-06-0 rosin, hydrogenated yes no no 718 84240 0065997-13-9 rosin, hydrogenated, ester with glycerol yes no no 719 65920 0066822-60-4 N-methacryloyloxyethyl-N,N-dimethyl-N-carboxymethylammonium chloride, sodium salt -octadecyl methacrylate-ethyl methacrylate-cyclohexyl methacrylate-N-vinyl-2-pyrrolidone, copolymers yes no no 720 67360 0067649-65-4 mono-n-dodecyltin tris(isooctyl mercaptoacetate) yes no no (25) 721 46800 0067845-93-6 3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl ester yes no no 722 17200 0068308-53-2 fatty acids, soya no yes no 723 88880 0068412-29-3 starch, hydrolysed yes no no 724 24903 0068425-17-2 syrups, hydrolysed starch, hydrogenated no yes no In compliance with the purity criteria for maltitol syrup E 965(ii) as laid down in Commission Directive 2008/60/EC (5) 725 77895 0068439-49-6 polyethyleneglycol (EO = 2-6) monoalkyl (C16-C18) ether yes no no 0,05 The composition of this mixture is as follows:  polyethyleneglycol (EO = 2-6)monoalkyl (C16-C18) ether (approximately 28 %),  fatty alcohols (C16-C18) (approximately 48 %),  ethyleneglycol monoalkyl (C16-C18) ether (approximately 24 %), 726 83599 0068442-12-6 reaction products of oleic acid, 2-mercaptoethyl ester, with dichlorodimethyltin, sodium sulphide and trichloromethyltin yes no yes (9) 727 43360 0068442-85-3 cellulose, regenerated yes no no 728 75100 0068515-48-0 0028553-12-0 phthalic acid, diesters with primary, saturated C8-C10 branched alcohols, more than 60 % C9 yes no no (26) (32) Only to be used as: (a) plasticiser in repeated use materials and articles; (b) plasticiser in single-use materials and articles contacting non-fatty foods except for infant formulae and follow-on formulae as defined by Directive 2006/141/EC or processed cereal-based foods and baby foods for infants and young children as defined by Directive 2006/125/EC; (c) technical support agent in concentrations up to 0,1 % in the final product. (7) 729 75105 0068515-49-1 0026761-40-0 phthalic acid, diesters with primary, saturated C9-C11 alcohols more than 90 % C10 yes no no (26) (32) Only to be used as: (a) plasticiser in repeated use materials and articles; (b) plasticiser in single-use materials and articles contacting non-fatty foods except for infant formulae and follow-on formulae as defined by Directive 2006/141/EC or processed cereal-based foods and baby foods for infants and young children as defined by Directive 2006/125/EC; (c) technical support agent in concentrations up to 0,1 % in the final product. (7) 730 66930 0068554-70-1 methylsilsesquioxane yes no no Residual monomer in methylsilsesquioxane: < 1 mg methyltrimethoxysilane/kg of methylsilsesquioxane 731 18220 0068564-88-5 N-heptylaminoundecanoic acid no yes no 0,05 (2) 732 45450 0068610-51-5 p-cresol-dicyclopentadiene-isobutylene, copolymer yes no yes 5 733 10599/92A 0068783-41-5 acids, fatty, unsaturated (C18), dimers, hydrogenated, distilled and non-distilled no yes no (18) (1) 10599/93 734 46380 0068855-54-9 diatomaceous earth, soda ash flux-calcined yes no no 735 40120 0068951-50-8 bis(polyethyleneglycol)hydroxymethylphosphonate yes no no 0,6 736 50960 0069226-44-4 di-n-octyltin ethyleneglycol bis(mercaptoacetate) yes no no (10) 737 77370 0070142-34-6 polyethyleneglycol-30 dipolyhydroxystearate yes no no 738 60320 0070321-86-7 2-[2-hydroxy-3,5-bis(1,1-dimethylbenzyl)phenyl]benzotriazole yes no yes 1,5 739 70000 0070331-94-1 2,2 ²-oxamidobis[ethyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate] yes no no 740 81200 0071878-19-8 poly[6-[(1,1,3,3-tetramethylbutyl)amino]-1,3,5-triazine-2,4-diyl]-[(2,2,6,6-tetramethyl-4-piperidyl)-imino]hexamethylene[(2,2,6,6-tetramethyl-4-piperidyl) imino] yes no yes 3 741 24070 0073138-82-6 resin acids and rosin acids yes yes no 83610 742 92700 0078301-43-6 2,2,4,4-tetramethyl-20-(2,3-epoxypropyl)-7-oxa-3,20-diazadispiro-[5.1.11.2]-heneicosan-21-one, polymer yes no yes 5 743 38950 0079072-96-1 bis(4-ethylbenzylidene)sorbitol yes no no 744 18888 0080181-31-3 3-hydroxybutanoic acid-3-hydroxypentanoic acid, copolymer no yes no The substance is used as product obtained by bacterial fermentation. In compliance with the specifications mentioned in the Table 4 of Annex I 745 68145 0080410-33-9 2,2 ²,2 ²-nitrilo(triethyl tris(3,3 ²,5,5 ²-tetra-tert-butyl-1,1 ²-bi-phenyl-2,2 ²-diyl)phosphite) yes no yes 5 SML expressed as sum of phosphite and phosphate 746 38810 0080693-00-1 bis(2,6-di-tert-butyl-4-methylphenyl)pentaerythritol diphosphite yes no yes 5 SML expressed as sum of phosphite and phosphate 747 47600 0084030-61-5 di-n-dodecyltin bis(isooctyl mercaptoacetate) yes no yes (25) 748 12765 0084434-12-8 N-(2-aminoethyl)-Ã ²-alanine, sodium salt no yes no 0,05 749 66360 0085209-91-2 2,2 ²-methylene bis(4,6-di-tert-butylphenyl) sodium phosphate yes no yes 5 750 66350 0085209-93-4 2,2 ²-methylenebis(4,6-di-tert-butylphenyl) lithium phosphate yes no no 5 751 81515 0087189-25-1 poly(zinc glycerolate) yes no no 752 39890 0087826-41  30069158-41  40054686-97  40081541-12-0 bis(methylbenzylidene)sorbitol yes no no 753 62800 0092704-41-1 kaolin, calcined yes no no 754 56020 0099880-64-5 glycerol dibehenate yes no no 755 21765 0106246-33-7 4,4 ²-methylenebis(3-chloro-2,6-diethylaniline) no yes no 0,05 (1) 756 40020 0110553-27-0 2,4-bis(octylthiomethyl)-6-methylphenol yes no yes (24) 757 95725 0110638-71-6 vermiculite, reaction product with citric acid, lithium salt yes no no 758 38940 0110675-26-8 2,4-bis(dodecylthiomethyl)-6-methylphenol yes no yes (24) 759 54300 0118337-09-0 2,2 ²-ethylidenebis(4,6-di-tert-butylphenyl) fluorophosphonite yes no yes 6 760 83595 0119345-01-6 reaction product of di-tert-butylphosphonite with biphenyl, obtained by condensation of 2,4-di-tert-butylphenol with Friedel Craft reaction product of phosphorous trichloride and biphenyl yes no no 18 Composition:  4,4 ²-biphenylene-bis[0,0-bis(2,4-di-tert-butylphenyl)phosphonite] (CAS No 0038613-77-3) (36-46 % w/w (*)),  4,3 ²-biphenylene-bis[0,0-bis(2,4-di-tert-butylphenyl)phosphonite] (CAS No 0118421-00-4) (17-23 % w/w (*)),  3,3 ²-biphenylene-bis[0,0-bis(2,4-di-tert-butylphenyl)phosphonite] (CAS No 0118421-01-5) (1-5 % w/w (*)),  4-biphenylene-0,0-bis(2,4-di-tert-butylphenyl)phosphonite (CAS No 0091362-37-7) (11-19 % w/w (*)),  tris(2,4-di-tert-butylphenyl)phosphite (CAS No 0031570-04-4) (9-18 % w/w (*)),  4,4 ²-biphenylene-0,0-bis(2,4-di-tert-butylphenyl)phosphonate-0,0-bis(2,4-di-tert-butylphenyl)phosphonite (CAS No 0112949-97-0) (< 5 % w/w (*)) (*) Quantity of substance used/quantity of formulation Other specifications:  Phosphor content of min. 5,4 % to max. 5,9 %,  Acid value of max. 10 mg KOH per gram,  Melt range of 85  110 °C, 761 92930 0120218-34-0 thiodiethanolbis(5-methoxycarbonyl-2,6-dimethyl-1,4-dihydropyridine-3-carboxylate) yes no no 6 762 31530 0123968-25-2 acrylic acid, 2,4-di-tert-pentyl-6-(1-(3,5-di-tert-pentyl-2-hydroxyphenyl)ethyl)phenyl ester yes no yes 5 763 39925 0129228-21-3 3,3-bis(methoxymethyl)-2,5-dimethylhexane yes no yes 0,05 764 13317 0132459-54-2 N,N ²-bis[4-(ethoxycarbonyl)phenyl]-1,4,5,8-naphthalenetetracarboxydiimide no yes no 0,05 Purity > 98,1 % (w/w). Only to be used as co-monomer (max 4 %) for polyesters (PET, PBT). 765 49485 0134701-20-5 2,4-dimethyl-6-(1-methylpentadecyl)phenol yes no yes 1 766 38879 0135861-56-2 bis(3,4-dimethylbenzylidene)sorbitol yes no no 767 38510 0136504-96-6 1,2-bis(3-aminopropyl)ethylenediamine, polymer with N-butyl-2,2,6,6-tetramethyl-4-piperidinamine and 2,4,6-trichloro-1,3,5-triazine yes no no 5 768 34850 0143925-92-2 amines, bis(hydrogenated tallow alkyl) oxidised yes no no Not to be used for articles in contact with fatty foods for which simulant D is laid down. Only to be used in: (a) polyolefins at 0,1 % (w/w) concentration and in (b) PET at 0,25 % (w/w) concentration. (1) 769 74010 0145650-60-8 phosphorous acid, bis(2,4-di-tert-butyl-6-methylphenyl) ethyl ester yes no yes 5 SML expressed as sum of phosphite and phosphate 770 51700 0147315-50-2 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-(hexyloxy)phenol yes no no 0,05 771 34650 0151841-65-5 aluminium hydroxybis [2,2 ²-methylenebis (4,6-di-tert-butylphenyl) phosphate] yes no no 5 772 47500 0153250-52-3 N,N ²-dicyclohexyl-2,6-naphthalene dicarboxamide yes no no 5 773 38840 0154862-43-8 bis(2,4-dicumylphenyl)pentaerythritol-diphosphite yes no yes 5 SML expressed as sum of the substance itself, its oxidised form bis(2,4-dicumylphenyl)pentaerythritol-phosphate and its hydrolysis product (2,4-dicumylphenol) 774 95270 0161717-32-4 2,4,6-tris(tert-butyl)phenyl-2-butyl-2-ethyl-1,3-propanediol phosphite yes no yes 2 SML expressed as sum of phosphite, phosphate and the hydrolysis product = TTBP 775 45705 0166412-78-8 1,2-cyclohexanedicarboxylic acid, diisononyl ester yes no no (32) 776 76723 0167883-16-1 polydimethylsiloxane, 3-aminopropyl terminated, polymer with dicyclohexylmethane-4,4 ²-diisocyanate yes no no The fraction with molecular weight below 1 000 Da should not exceed 1,5 % (w/w) 777 31542 0174254-23-0 acrylic acid, methyl ester, telomer with 1-dodecanethiol, C16-C18 alkyl esters yes no no 0,5 % in final product (1) 778 71670 0178671-58-4 pentaerythritol tetrakis (2-cyano-3,3-diphenylacrylate) yes no yes 0,05 779 39815 0182121-12-6 9,9-bis(methoxymethyl)fluorene yes no yes 0,05 (1) 780 81220 0192268-64-7 poly-[[6-[N-(2,2,6,6-tetramethyl-4-piperidinyl)-n-butylamino]-1,3,5-triazine-2,4-diyl][(2,2,6,6-tetramethyl-4-piperidinyl)imino]-1,6-hexanediyl[(2,2,6,6-tetramethyl-4-piperidinyl)imino]]-Ã ±-[N,N,N ²,N ²-tetrabutyl-N"-(2,2,6,6-tetramethyl-4-piperidinyl)-N"-[6-(2,2,6,6-tetramethyl-4-piperidinylamino)-hexyl]-[1,3,5-triazine-2,4,6-triamine]-Ã -N,N,N ²,N ²-tetrabutyl-1,3,5-triazine-2,4-diamine] yes no no 5 781 95265 0227099-60-7 1,3,5-tris(4-benzoylphenyl) benzene yes no no 0,05 782 76725 0661476-41-1 polydimethylsiloxane, 3-aminopropyl terminated, polymer with 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane yes no no The fraction with molecular weight below 1 000 Da should not exceed 1 % (w/w) 783 55910 0736150-63-3 glycerides, castor-oil mono-, hydrogenated, acetates yes no no (32) 784 95420 0745070-61-5 1,3,5-tris (2,2-dimethylpropanamido)benzene yes no no 0,05 785 24910 0000100-21-0 terephthalic acid no yes no (28) 786 14627 0000117-21-5 3-chlorophthalic anhydride no yes no 0,05 SML expressed as 3-chlorophthalic acid 787 14628 0000118-45-6 4-chlorophthalic anhydride no yes no 0,05 SML expressed as 4-chlorophthalic acid 788 21498 0002530-85-0 [3-(methacryloxy)propyl]trimethoxysilane no yes no 0,05 Only to be used as a surface treatment agent of inorganic fillers (1) (11) 789 60027  hydrogenated homopolymers and/or copolymers made of 1-hexene and/or 1-octene and/or 1-decene and/or 1-dodecene and/or 1-tetradecene (Mw: 440 12 000) yes no no Average molecular weight not less than 440 Da. Viscosity at 100 °C not less than 3,8 cSt (3,8 Ã  10-6 m2/s). (2) 790 80480 0090751-07-8 0082451-48-7 poly(6-morpholino-1,3,5-triazine-2,4-diyl)-[(2,2,6,6-tetramethyl-4-piperidyl)imino)] hexa-methylene-[(2,2,6,6-tetramethyl-4-piperidyl)imino)] yes no no 5 Average molecular weight not less than 2 400 Da. Residual content of morpholine  ¤ 30 mg/kg, of N,N ²-bis(2,2,6,6-tetramethylpiperidin-4-yl)hexane-1,6-diamine < 15 000 mg/kg, and of 2,4-dichloro-6-morpholino-1,3,5-triazine  ¤ 20 mg/kg. (16) 791 92470 0106990-43-6 N,N ²,N ³,N ³-tetrakis(4,6-bis(N-butyl-(N-methyl-2,2,6,6-tetramethylpiperidin-4-yl)amino)triazin-2-yl)-4,7-diazadecane-1,10-diamine yes no no 0,05 792 92475 0203255-81-6 3,3 ²,5,5 ²-tetrakis(tert-butyl)-2,2 ²-dihydroxybiphenyl, cyclic ester with [3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propyl]oxyphosphonous acid yes no yes 5 SML expressed as the sum of phosphite and phosphate form of the substance and the hydrolysis products 793 94000 0000102-71-6 triethanolamine yes no no 0,05 SML expressed as the sum of triethanolamine and the hydrochloride adduct expressed as triethanolamine 794 18117 0000079-14-1 glycolic acid no yes no For indirect food contact only, behind a PET layer 795 40155 0124172-53-8 N,N ²-bis(2,2,6,6-tetramethyl-4-piperidyl)-N,N ²-diformylhexamethylenediamine yes no no 0,05 (2) (12) 796 72141 0018600-59-4 2,2 ²-(1,4-phenylene)bis[4H-3,1-benzoxazin-4-one] yes no yes 0,05 SML including the sum of its hydrolysis products 797 76807 0007328-26-5 polyester of adipic acid with 1,3-butanediol, 1,2-propanediol and 2-ethyl-1-hexanol yes no yes (31) (32) 798 92200 0006422-86-2 terephthalic acid, bis(2-ethylhexyl)ester yes no no 60 (32) 799 77708  polyethyleneglycol (EO = 1-50) ethers of linear and branched primary (C8-C22) alcohols yes no no 1,8 In compliance with the purity criteria for ethylene oxide as laid down in Directive 2008/84/EC laying down specific purity criteria on food additives other than colours and sweeteners (OJ L 253, 20.9.2008, p. 1) 800 94425 0000867-13-0 triethyl phosphonoacetate yes no no Only for use in PET 801 30607  acids, C2-C24, aliphatic, linear, monocarboxylic, from natural oils and fats, lithium salt yes no no 802 33105 0146340-15-0 alcohols, C12-C14 secondary, Ã ²-(2-hydroxyethoxy), ethoxylated yes no no 5 (12) 803 33535 0152261-33-1 Ã ±-alkenes(C20-C24) copolymer with maleic anhydride, reaction product with 4-amino-2,2,6,6-tetramethylpiperidine yes no no Not to be used for articles in contact with fatty foods for which simulant D is laid down. Not to be used in contact with alcoholic foods. (13) 804 80510 1010121-89-7 poly(3-nonyl-1,1-dioxo-1-thiopropane-1,3-diyl)-block-poly(x-oleyl-7-hydroxy-1,5-diiminooctane-1,8-diyl), process mixture with x = 1 and/or 5, neutralised with dodecylbenzenesulfonic acid yes no no Only to be used as polymer production aid in polyethylene (PE), polypropylene (PP) and polystyrene (PS) 805 93450  titanium dioxide, coated with a copolymer of n-octyltrichlorosilane and [aminotris(methylenephosphonic acid), penta sodium salt] yes no no The content of the surface treatment copolymer of the coated titanium dioxide is less than 1 % w/w 806 14876 0001076-97-7 1,4-cyclohexanedicarboxylic acid no yes no 5 Only to be used for manufacture of polyesters 807 93485  titanium nitride, nanoparticles yes no no No migration of titanium nitride nanoparticles. Only to be used in PET bottles up to 20 mg/kg. In the PET, the agglomerates have a diameter of 100  500 nm consisting of primary titanium nitride nanoparticles; primary particles have a diameter of approximately 20 nm. 808 38550 0882073-43-0 bis(4-propylbenzylidene)propylsorbitol yes no no 5 SML including the sum of its hydrolysis products 809 49080 0852282-89-4 N-(2,6-diisopropylphenyl)-6-[4-(1,1,3,3-tetramethylbutyl)phenoxy]-1H-benzo[de]isoquinolin-1,3(2H)-dione yes no yes 0,05 Only for use in PET (6) (14) (15) 810 68119 neopentyl glycol, diesters and monoesters with benzoic acid and 2-ethylhexanoic acid yes no no 5 (32) Not to be used for articles in contact with fatty foods for which simulant D is laid down. 811 80077 0068441-17-8 polyethylene waxes, oxidised yes no no 60 812 80350 0124578-12-7 poly(12-hydroxystearic acid)-polyethyleneimine copolymer yes no no Only to be used in polyethylene terephthalate (PET), polystyrene (PS), high impact polystyrene (HIPS) and polyamide (PA) up to 0,1 % w/w. Prepared by the reaction of poly(12-hydroxystearic acid) with polyethyleneimine. 813 91530  sulphosuccinic acid alkyl (C4-C20) or cyclohexyl diesters, salts yes no no 5 814 91815  sulphosuccinic acid monoalkyl (C10-C16) polyethyleneglycol esters, salts yes no no 2 815 94985  trimethylolpropane, mixed triesters and diesters with benzoic acid and 2-ethylhexanoic acid yes no no 5 (32) Not to be used for articles in contact with fatty foods for which simulant D is laid down 816 45704  cis-1,2-cyclohexanedicarboxylic acid, salts yes no no 5 817 38507  cis-endo-bicyclo[2.2.1]heptane-2,3-dicarboxylic acid, salts yes no no 5 Not to be used with polyethylene in contact with acidic foods. Purity  ¥ 96 %. 818 21530  methallylsulphonic acid, salts no yes no 5 819 68110  neodecanoic acid, salts yes no no 0,05 Not to be used in polymers contacting fatty foods. Not to be used for articles in contact with fatty foods for which simulant D is laid down. SML expressed as neodecanoic acid. 820 76420  pimelic acid, salts yes no no 821 90810  stearoyl-2-lactylic acid, salts yes no no 822 71938  perchloric acid, salts yes no no 0,05 (4) 823 24889  5-Sulphoisophthalic acid, salts no yes no 5 854 71943 0329238-24-6 perfluoro acetic acid, Ã ±-substituted with the copolymer of perfluoro-1,2-propylene glycol and perfluoro-1,1-ethylene glycol, terminated with chlorohexafluoropropyloxy groups yes no no Only to be used in concentrations up to 0,5 % w/w in the polymerisation of fluoropolymers that are processed at temperatures at or above 340 °C and are intended for use in repeated use articles 860 71980 0051798-33-5 perfluoro[2-(poly(n-propoxy))propanoic acid] yes no no Only to be used in the polymerisation of fluoropolymers that are processed at temperatures at or above 265 °C and are intended for use in repeated use articles 861 71990 0013252-13-6 perfluoro[2-(n-propoxy)propanoic acid] yes no no Only to be used in the polymerisation of fluoropolymers that are processed at temperatures at or above 265 °C and are intended for use in repeated use articles 862 15180 0018085-02-4 3,4-diacetoxy-1-butene no yes no 0,05 SML including the hydrolysis product 3,4-dihydroxy-1-butene. Only for use as a co-monomer for ethyl vinyl alcohol copolymers. 864 46330 0000056-06-4 2,4-diamino-6-hydroxypyrimidine yes no no 5 Only to be used in rigid poly(vinyl chloride) (PVC) in contact with non-acidic and non-alcoholic aqueous food 865 40619 0025322-99-0 (butyl acrylate, methyl methacrylate, butyl methacrylate) copolymer yes no no Only to be used in rigid poly(vinyl chloride) (PVC) at a maximum level of 1 % 866 40620  (butyl acrylate, methyl methacrylate) copolymer, cross-linked with allyl methacrylate yes no no Only to be used in rigid poly(vinyl chloride) (PVC) at a maximum level of 7 % 867 40815 0040471-03-2 (butyl methacrylate, ethyl acrylate, methyl methacrylate) copolymer yes no no Only to be used in rigid poly(vinyl chloride) (PVC) at a maximum level of 2 % 868 53245 0009010-88-2 (ethyl acrylate, methyl methacrylate) copolymer yes no no Only to be used in rigid poly(vinyl chloride) (PVC) at a maximum level of 2 % 869 66763 0027136-15-8 (butyl acrylate, methyl methacrylate, styrene) copolymer yes no no Only to be used in rigid poly(vinyl chloride) (PVC) at a maximum level of 3 % 870 95500 0160535-46-6 N,N ²,N ³-tris(2-methylcyclohexyl)-1,2,3-propane-tricarboxamide yes no no 5 875 80345 0058128-22-6 poly(12-hydroxystearic acid) stearate yes no yes 5 878 31335  acids, fatty (C8-C22) from animal or vegetable fats and oils, esters with branched alcohols, aliphatic, monohydric, saturated, primary (C3-C22) yes no no 879 31336  acids, fatty (C8-C22) from animal or vegetable fats and oils, esters with alcohols, linear, aliphatic, monohydric, saturated, primary (C1-C22) yes no no 880 31348 0085116-93-4 acids, fatty (C8-C22), esters with pentaerythritol yes no no 881 25187 0003010-96-6 2,2,4,4-tetramethylcyclobutane-1,3-diol no yes no 5 Only for repeated use articles for long term storage at room temperature or below and hotfill 882 25872 0002416-94-6 2,3,6-trimethylphenol no yes no 0,05 883 22074 0004457-71-0 3-methyl-1,5-pentanediol no yes no 0,05 Only to be used in materials in contact with food at a surface to mass ratio up to 0,5 dm2/kg 884 34240 0091082-17-6 alkyl(C10-C21)sulphonic acid, esters with phenol yes no no 0,05 Not to be used for articles in contact with fatty foods for which simulant D is laid down. 885 45676 0263244-54-8 cyclic oligomers of (butylene terephthalate) yes no no Only to be used in poly(ethylene terephthalate) (PET), poly(butylene terephthalate) (PBT), polycarbonate (PC), polystyrene (PS) and rigid poly(vinyl chloride) (PVC) plastics in concentrations up to 1 % w/w, in contact with aqueous, acidic and alcoholic foods, for long term storage at room temperature. 2. Group restriction of substances Table 2 on Group restrictions contains the following information: Column 1 (Group restriction No): contains the identification number of the group of substances for which the group restriction applies. It is the number referred to in Column 9 in Table 1 of this Annex. Column 2 (FCM substance No): contains the unique identification numbers of the substances for which the group restriction applies. It is the number referred to in Column 1 in Table 1 of this Annex. Column 3 (SML (T) [mg/kg]): contains the total specific migration limit for the sum of substances applicable to this group. It is expressed in mg substance per kg food. It is indicated ND if the substance shall not migrate in detectable quantities. Column 4 (Group restriction specification): contains an indication of the substance whose molecular weight forms the basis for expression of the result. Table 2 (1) (2) (3) (4) Group Restriction No FCM substance No SML (T) [mg/kg] Group restriction specification 1 128 211 6 expressed as acetaldehyde 2 89 227 263 30 expressed as ethyleneglycol 3 234 248 30 expressed as maleic acid 4 212 435 15 expressed as caprolactam 5 137 472 3 expressed as the sum of the substances 6 412 512 513 588 1 expressed as iodine 7 19 20 1,2 expressed as tertiary amine 8 317 318 319 359 431 464 6 expressed as the sum of the substances 9 650 695 697 698 726 0,18 expressed as tin 10 28 29 30 31 32 33 466 582 618 619 620 646 676 736 0,006 expressed as tin 11 66 645 657 1,2 expressed as tin 12 444 469 470 30 expressed as the sum of the substances 13 163 285 1,5 expressed as the sum of the substances 14 294 368 5 expressed as the sum of the substances 15 98 196 15 expressed as formaldehyde 16 407 583 584 599 6 expressed as boron Without prejudice to the provisions of Directive 98/83/EC 17 4 167 169 198 274 354 372 460 461 475 476 485 490 653 ND expressed as isocyanate moiety 18 705 733 0,05 expressed as the sum of the substances 19 505 516 519 10 expressed as SO2 20 290 386 390 30 expressed as the sum of the substances 21 347 349 5 expressed as trimellitic acid 22 70 147 176 218 323 325 365 371 380 425 446 448 456 636 6 expressed as acrylic acid 23 150 156 181 183 184 355 370 374 439 440 447 457 482 6 expressed as methacrylic acid 24 756 758 5 expressed as the sum of the substances 25 720 747 0,05 sum of mono-n-dodecyltin tris(isooctylmercaptoacetate), di-n-dodecyltin bis(isooctyl mercaptoacetate), mono-dodecyltin trichloride and di-dodecyltin dichloride) expressed as the sum of mono- and di-dodecyltin chloride 26 728 729 9 expressed as the sum of the substances 27 188 291 5 expressed as isophthalic acid 28 191 192 785 7,5 expressed as terephthalic acid 29 342 672 0,05 expressed as the sum of 6-hydroxyhexanoic acid and caprolactone 30 254 672 5 expressed as 1,4-butanediol 31 73 797 30 expressed as the sum of the substances 32 8 72 73 138 140 157 159 207 242 283 532 670 728 729 775 783 797 798 810 815 60 expressed as the sum of the substances 3. Notes on verification of compliance Table 3 on notes on verification of compliance contains the following information: Column 1 (Note No): contains the identification number of the Note. It is the number referred to in Column 11 in Table 1 of this Annex. Column 2 (Notes on verification of compliance): contains rules that shall be respected when testing for compliance of the substance with specific migration limits or other restrictions or it contains remarks on situations where there is a risk of non-compliance. Table 3 (1) (2) Note No Notes on verification of compliance (1) Verification of compliance by residual content per food contact surface area (QMA) pending the availability of an analytical method. (2) There is a risk that the SML or OML could be exceeded in fatty food simulants. (3) There is a risk that the migration of the substance deteriorates the organoleptic characteristics of the food in contact and then, that the final product does not comply with Article 3(1) c of the Framework Regulation (EC) No 1935/2004. (4) Compliance testing when there is a fat contact should be performed using saturated fatty food simulants as simulant D. (5) Compliance testing when there is a fat contact should be performed using isooctane as substitute of simulant D2 (unstable). (6) Migration limit might be exceeded at very high temperature. (7) If testing in food is performed, Annex V 1.4 shall be taken into account. (8) Verification of compliance by residual content per food contact surface area (QMA); QMA = 0,005 mg/6 dm2. (9) Verification of compliance by residual content per food contact surface area (QMA) pending the availability of analytical method for migration testing. The ratio surface to quantity of food shall be lower than 2dm2/kg. (10) Verification of compliance by residual content per food contact surface area (QMA) in case of reaction with food or simulant. (11) Only a method of analysis for the determination of the residual monomer in the treated filler is available. (12) There is a risk that the SML could be exceeded from polyolefins. (13) Only a method for determination of the content in polymer and a method for determination of the starting substances in food simulants are available. (14) There is a risk that the SML could be exceeded from plastics containing more than 0,5 % w/w of the substance. (15) There is a risk that the SML could be exceeded in contact with foods with high alcoholic content. (16) There is a risk that the SML could be exceeded from low-density polyethylene (LDPE) containing more than 0,3 % w/w of the substance when in contact with fatty foods (17) Only a method for determination of the residual content of the substance in the polymer is available 4. Detailed specification on substances Table 4 on detailed specifications on substances contains the following information Column 1 (FCM substance No): contains the unique identification number of the substances referred to in Column 1 in Table 1 of Annex I to which the specification applies. Column 2 (Detailed specification on the substance): contains the specification on the substance. Table 4 (1) (2) FCM substance No Detailed specification on the substance 744 Definition The copolymers are produced by the controlled fermentation of Alcaligenes eutrophus using mixtures of glucose and propanoic acid as carbon sources. The organism used has not been genetically engineered and has been derived from a single wildtype organism Alcaligenes eutrophus strain H16 NCIMB 10442. Master stocks of the organism are stored as freeze-dried ampoules. A submaster/working stock is prepared from the master stock and stored in liquid nitrogen and used to prepare inocula for the fermenter. Fermenter samples will be examined daily both microscopically and for any changes in colonial morphology on a variety of agars at different temperatures. The copolymers are isolated from heat treatment bacteria by controlled digestion of the other cellular components, washing and drying. These copolymers are normally offered as formulated, melt formed granules containing additives such as nucleating agents, plasticisers, fillers, stabilisers and pigments which all conform to the general and individual specifications Chemical name Poly(3-D-hydroxybutanoate-co-3-D-hydroxypentanoate) CAS number 0080181-31-3 Structural formula where n/(m + n) greater than 0 and less or equal to 0,25 Average molecular weight Not less than 150 000 Daltons (measured by gel permeation chromatography) Assay Not less than 98 % poly(3-D-hydroxybutanoate-co-3-D-hydoxy-pentanoate) analysed after hydrolysis as a mixture of 3-D-hydro-xybutanoic and 3-D-hydroxypentanoic acids Description White to off-white powder after isolation Characteristics Identification tests: Solubility Soluble in chlorinated hydrocarbons such as chloroform or dichloromethane but practically insoluble in ethanol, aliphatic alkanes and water Restriction QMA for crotonic acid is 0,05 mg/6 dm2 Purity Prior to granulation the raw material copolymer powder must contain:  nitrogen, Not more than 2 500 mg/kg of plastic  zinc, Not more than 100 mg/kg of plastic  copper, Not more than 5 mg/kg of plastic  lead, Not more than 2 mg/kg of plastic  arsenic, Not more than 1 mg/kg of plastic  chromium, Not more than 1 mg/kg of plastic (1) OJ L 302, 19.11.2005, p. 28. (2) OJ L 330, 5.12.1998, p. 32. (3) OJ L 253, 20.9.2008, p. 1. (4) OJ L 226, 22.9.1995, p. 1. (5) OJ L 158, 18.6.2008, p. 17. ANNEX II Restrictions on materials and articles 1. Plastic materials and articles shall not release the following substances in quantities exceeding the specific migration limits below: Barium = 1 mg/kg food or food simulant. Cobalt = 0,05 mg/kg food or food simulant. Copper = 5 mg/kg food or food simulant. Iron = 48 mg/kg food or food simulant. Lithium = 0,6 mg/kg food or food simulant. Manganese = 0,6 mg/kg food or food simulant. Zinc = 25 mg/kg food or food simulant. 2. Plastic materials and articles shall not release primary aromatic amines, excluding those appearing in Table 1 of Annex I, in a detectable quantity into food or food simulant. The detection limit is 0,01 mg of substance per kg of food or food simulant. The detection limit applies to the sum of primary aromatic amines released. ANNEX III Food simulants 1. Food simulants For demonstration of compliance for plastic materials and articles not yet in contact with food the food simulants listed in Table 1 below are assigned. Table 1 List of food simulants Food simulant Abbreviation Ethanol 10 % (v/v) Food simulant A Acetic acid 3 % (w/v) Food simulant B Ethanol 20 % (v/v) Food simulant C Ethanol 50 % (v/v) Food simulant D1 Vegetable oil (1) Food simulant D2 poly(2,6-diphenyl-p-phenylene oxide), particle size 60-80 mesh, pore size 200 nm Food simulant E 2. General assignment of food simulants to foods Food simulants A, B and C are assigned for foods that have a hydrophilic character and are able to extract hydrophilic substances. Food simulant B shall be used for those foods which have a pH below 4.5. Food simulant C shall be used for alcoholic foods with an alcohol content of up to 20 % and those foods which contain a relevant amount of organic ingredients that render the food more lipophilic. Food simulants D1 and D2 are assigned for foods that have a lipophilic character and are able to extract lipophilic substances. Food simulant D1 shall be used for alcoholic foods with an alcohol content of above 20 % and for oil in water emulsions. Food simulant D2 shall be used for foods which contain free fats at the surface. Food simulant E is assigned for testing specific migration into dry foods. 3. Specific assignment of food simulants to foods for migration testing of materials and articles not yet in contact with food For testing migration from materials and articles not yet in contact with food the food simulants that corresponds to a certain food category shall be chosen according Table 2 below. For testing overall migration from materials and articles intended to come into contact with different food categories or a combination of food categories the food simulant assignment in point 4 is applicable. Table 2 contains the following information: Column 1 (Reference number): contains the reference number of the food category. Column 2 (Description of food): contains a description of the foods covered by the food category Column 3 (Food simulants): contains sub-columns for each of the food simulants The food simulant for which a cross is contained in the respective sub-column of column 3 shall be used when testing migration of materials and articles not yet in contact with food. For food categories where in sub-column D2 the cross is followed by an oblique stroke and a figure, the migration test result shall be divided by this figure before comparing the result with the migration limit. The figure is the correction factor referred to in point 4.2 of Annex V to this Regulation. For food category 01.04 food simulant D2 shall be replaced by 95 % ethanol. For food categories where in sub-column B the cross is followed by (*) the testing in food simulant B can be omitted if the food has a pH of more than 4.5. For food categories where in sub-column D2 the cross is followed by (**) the testing in food simulant D2 can be omitted if it can be demonstrated by means of an appropriate test that there is no fatty contact with the plastic food contact material. Table 2 food category specific assignment of food simulants (1) (2) (3) Reference number Description of food Food simulants A B C D1 D2 E 01 Beverages 01.01 Non-alcoholic beverages or alcoholic beverages of an alcoholic strength lower than or equal to 6 % vol.: A. Clear drinks: Water, ciders, clear fruit or vegetable juices of normal strength or concentrated, fruit nectars, lemonades, syrups, bitters, infusions, coffee, tea, beers, soft drinks, energy drinks and the like, flavoured water, liquid coffee extract X(*) X B. cloudy drinks: juices and nectars and soft drinks containing fruit pulp, musts containing fruit pulp, liquid chocolate X(*) X 01.02 Alcoholic beverages of an alcoholic strength of between 6 %vol and 20 %. X 01.03 Alcoholic beverages of an alcoholic strength above 20 % and all cream liquors X 01.04 Miscellaneous: undenaturated ethyl alcohol X(*) Substitute 95 % ethanol 02 Cereals, cereal products, pastry, biscuits, cakes and other bakers wares 02.01 Starches X 02.02 Cereals, unprocessed, puffed, in flakes (including popcorn, corn flakes and the like) X 02.03 Cereal flour and meal X 02.04 Dry pasta e.g. macaroni, spaghetti and similar products and fresh pasta X 02.05 Pastry, biscuits, cakes, bread, and other bakers wares, dry: A. With fatty substances on the surface X/3 B. Other X 02.06 Pastry, cakes, bread, dough and other bakers wares, fresh: A. With fatty substances on the surface X/3 B. Other X 03 Chocolate, sugar and products thereof Confectionery products 03.01 Chocolate, chocolate-coated products, substitutes and products coated with substitutes X/3 03.02 Confectionery products: A. In solid form: I. With fatty substances on the surface X/3 II. Other X B. In paste form: I. With fatty substances on the surface X/2 II. Moist X 03.03 Sugar and sugar products A. In solid form: crystal or powder X B. Molasses, sugar syrups, honey and the like X 04 Fruit, vegetables and products thereof 04.01 Whole fruit, fresh or chilled, unpeeled 04.02 Processed fruit: A. Dried or dehydrated fruits, whole, sliced, flour or powder X B. Fruit in the form of purÃ ©e, preserves, pastes or in its own juice or in sugar syrup (jams, compote, and similar products) X(*) X C. Fruit preserved in a liquid medium: I. In an oily medium X II. In an alcoholic medium X 04.03 Nuts (peanuts, chestnuts, almonds, hazelnuts, walnuts, pine kernels and others): A. Shelled, dried, flaked or powdered X B. Shelled and roasted X C. In paste or cream form X X 04.04 Whole vegetables, fresh or chilled, unpeeled 04.05 Processed vegetables: A. Dried or dehydrated vegetables whole, sliced or in the form of flour or powder X B. Fresh vegetables, peeled or cut X C. Vegetables in the form of purÃ ©e, preserves, pastes or in its own juice (including pickled and in brine) X(*) X D. Preserved vegetables: I. In an oily medium X X II. In an alcoholic medium X 05 Fats and oils 05.01 Animals and vegetable fats and oils, whether natural or treated (including cocoa butter, lard, resolidified butter) X 05.02 Margarine, butter and other fats and oils made from water emulsions in oil X/2 06 Animal products and eggs 06.01 Fish: A. Fresh, chilled, processed, salted or smoked including fish eggs X X/3(**) B. Preserved fish: I. In an oily medium X X II. In an aqueous medium X(*) X 06.02 Crustaceans and molluscs (including oysters, mussels, snails) A. Fresh within the shell B. Shell removed, processed, preserved or cooked with the shell I. In an oily medium X X II. In an aqueous medium X(*) X 06.03 Meat of all zoological species (including poultry and game): A. Fresh, chilled, salted, smoked X X/4(**) B. Processed meat products (such as ham, salami, bacon, sausages, and other) or in the form of paste, creams X X/4(**) C. Marinated meat products in an oily medium X X 06.04 Preserved meat: A. In an fatty or oily medium X X/3 B. In an aqueous medium X(*) X 06.05 Whole eggs, egg yolk, egg white A. Powdered or dried or frozen X B. Liquid and cooked X 07 Milk products 07.01 Milk A. Milk and milk based drinks whole, partly dried and skimmed or partly skimmed X B. Milk powder including infant formula (based on whole milk powder) X 07.02 Fermented milk such as yoghurt, buttermilk and similar products X(*) X 07.03 Cream and sour cream X(*) X 07.04 Cheeses: A. Whole, with not edible rind X B. Natural cheese without rind or with edible rind (gouda, camembert, and the like) and melting cheese X/3(**) C. Processed cheese (soft cheese, cottage cheese and similar) X(*) X D. Preserved cheese: I. In an oily medium X X II. In an aqueous medium (feta, mozarella, and similar) X(*) X 08 Miscellaneous products 08.01 Vinegar X 08.02 Fried or roasted foods: A. Fried potatoes, fritters and the like X X/5 B. Of animal origin X X/4 08.03 Preparations for soups, broths, sauces, in liquid, solid or powder form (extracts, concentrates); homogenised composite food preparations, prepared dishes including yeast and raising agents A. Powdered or dried: I. With fatty character X/5 II. Other X B. any other form than powdered or dried: I. With fatty character X X(*) X/3 II. Other X(*) X 08.04 Sauces: A. With aqueous character X(*) X B. With fatty character e.g. mayonnaise, sauces derived from mayonnaise, salad creams and other oil/water mixtures e.g. coconut based sauces X X(*) X 08.05 Mustard (except powdered mustard under heading 08.14) X X(*) X/3(**) 08.06 Sandwiches, toasted bread pizza and the like containing any kind of foodstuff A. With fatty substances on the surface X X/5 B. Other X 08.07 Ice-creams X 08.08 Dried foods: A. With fatty substances on the surface X/5 B. Other X 08.09 Frozen or deep-frozen foods X 08.10 Concentrated extracts of an alcoholic strength equal to or exceeding 6 % vol. X(*) X 08.11 Cocoa: A. Cocoa powder, including fat-reduced and highly fat reduced X B. Cocoa paste X/3 08.12 Coffee, whether or not roasted, decaffeinated or soluble, coffee substitutes, granulated or powdered X 08.13 Aromatic herbs and other herbs such as camomile, mallow, mint, tea, lime blossom and others X 08.14 Spices and seasonings in the natural state such as cinnamon, cloves, powdered mustard, pepper, vanilla, saffron, salt and other X 08.15 Spices and seasoning in oily medium such as pesto, curry paste X 4. Food simulant assignment for testing overall migration To demonstrate compliance with the overall migration limit for all type of foods testing in distilled water or water of equivalent quality or food simulant A and food simulant B and simulant D2 shall be performed. To demonstrate compliance with the overall migration limit for all types of food except for acidic foods testing in distilled water or water of equivalent quality or food simulant A and food simulant D2 shall be performed. To demonstrate compliance with the overall migration limit for all aqueous and alcoholic foods and milk products testing in food simulant D1 shall be performed. To demonstrate compliance with the overall migration limit for all aqueous, acidic and alcoholic foods and milk products testing in food simulant D1 and food simulant B shall be performed. To demonstrate compliance with the overall migration limit for all aqueous foods and alcoholic foods up to an alcohol content of 20 % testing in food simulant C shall be performed. To demonstrate compliance with the overall migration limit for all aqueous and acidic foods and alcoholic foods up to an alcohol content of 20 % testing in food simulant C and food simulant B shall be performed. (1) This may be any vegetable oil with a fatty acid distribution of No of carbon atoms in fatty acid chain: No of unsaturation 6-12 14 16 18:0 18:1 18:2 18:3 Range of fatty acid composition expressed % (w/w) of methyl esters by Gas chromatography < 1 < 1 1,5-20 < 7 15-85 5-70 < 1,5 ANNEX IV Declaration of compliance The written declaration referred to in Article 15 shall contain the following information: (1) the identity and address of the business operator issuing the declaration of compliance; (2) the identity and address of the business operator which manufactures or imports the plastic materials or articles or products from intermediate stages of their manufacturing or the substances intended for the manufacturing of those materials and articles; (3) the identity of the materials, the articles, products from intermediate stages of manufacture or the substances intended for the manufacturing of those materials and articles; (4) the date of the declaration; (5) confirmation that the plastic materials or articles, products from intermediate stages of manufacture or the substances meet relevant requirements laid down in this Regulation and Regulation (EC) No 1935/2004; (6) adequate information relative to the substances used or products of degradation thereof for which restrictions and/or specifications are set out in Annexes I and II to this Regulation to allow the downstream business operators to ensure compliance with those restrictions; (7) adequate information relative to the substances which are subject to a restriction in food, obtained by experimental data or theoretical calculation about the level of their specific migration and, where appropriate, purity criteria in accordance with Directives 2008/60/EC, 95/45/EC and 2008/84/EC to enable the user of these materials or articles to comply with the relevant EU provisions or, in their absence, with national provisions applicable to food; (8) specifications on the use of the material or article, such as: (i) type or types of food with which it is intended to be put in contact; (ii) time and temperature of treatment and storage in contact with the food; (iii) ratio of food contact surface area to volume used to establish the compliance of the material or article; (9) when a functional barrier is used in a multi-layer material or article, the confirmation that the material or article complies with the requirements of Article 13(2), (3) and (4) or Article 14(2) and (3) of this Regulation. ANNEX V COMPLIANCE TESTING For testing compliance of migration from plastic food contact materials and articles the following general rules apply. CHAPTER 1 Testing for specific migration of materials and articles already in contact with food 1.1. Sample preparation The material or article shall be stored as indicated on the packaging label or under conditions adequate for the packaged food if no instructions are given. The food shall be removed from contact with the material or article before its expiration date or any date by which the manufacturer has indicated the product should be used for reasons of quality or safety. 1.2. Conditions of testing The food shall be treated in accordance with the cooking instructions on the package if the food is to be cooked in the package. Parts of the food which are not intended to be eaten shall be removed and discarded. The remainder shall be homogenised and analysed for migration. The analytical results shall always be expressed on the basis of the food mass that is intended to be eaten, in contact with the food contact material. 1.3. Analysis of migrated substances The specific migration is analysed in the food using an analytical method in accordance with the requirements of Article 11 of Regulation (EC) No 882/2004. 1.4. Special cases When contamination occurs from sources other than food contact materials this has to be taken into account when testing for compliance of the food contact materials, in particular for phthalates (FCM substance 157, 159, 283, 728, 729) referred to in Annex I. CHAPTER 2 Testing for specific migration of materials and articles not yet in contact with food 2.1. Verification method Verification of compliance of migration into foods with the migration limits shall be carried out under the most extreme conditions of time and temperature foreseeable in actual use taking into account paragraphs 1.4, 2.1.1, 2.1.6 and 2.1.7. Verification of compliance of migration into food simulants with the migration limits shall be carried out using conventional migration tests according to the rules set out in paragraphs 2.1.1 to 2.1.7. 2.1.1. Sample preparation The material or article shall be treated as described by accompanying instructions or by provisions given in the declaration of compliance. Migration is determined on the material or article or, if this is impractical, on a specimen taken from the material or article, or a specimen representative of this material or article. For each food simulant or food type, a new test specimen is used. Only those parts of the sample which are intended to come into contact with foods in actual use shall be placed in contact with the food simulant or the food. 2.1.2. Choice of food simulant Materials and articles intended for contact with all types of food shall be tested with food simulant A, B and D2. However, if substances that may react with acidic food simulant or foods are not present testing in food simulant B can be omitted. Materials and articles intended only for specific types of foods shall be tested with the food simulants indicated for the food types in Annex III. 2.1.3. Conditions of contact when using food simulants The sample shall be placed in contact with the food simulant in a manner representing the worst of the foreseeable conditions of use as regard contact time in Table 1 and as regard contact temperature in Table 2. If it is found that carrying out the tests under the combination of contact conditions specified in Tables 1 and 2 causes physical or other changes in the test specimen which do not occur under worst foreseeable conditions of use of the material or article under examination, the migration tests shall be carried out under the worst foreseeable conditions of use in which these physical or other changes do not take place. Table 1 Contact time Contact time in worst foreseeable use Test time t  ¤ 5 min 5 min 5 min < t  ¤ 0,5 hour 0,5 hour 0,5 hours < t  ¤ 1 hour 1 hour 1 hour < t  ¤ 2 hours 2 hours 2 hours < t  ¤ 6 hours 6 hours 6 hours < t  ¤ 24 hours 24 hours 1 day < t  ¤ 3 days 3 days 3 days < t  ¤ 30 days 10 days Above 30 days See specific conditions Table 2 Contact temperature Conditions of contact in worst foreseeable use Test conditions Contact temperature Test temperature T  ¤ 5 °C 5 °C 5 °C < T  ¤ 20 °C 20 °C 20 °C < T  ¤ 40 °C 40 °C 40 °C < T  ¤ 70 °C 70 °C 70 °C < T  ¤ 100 °C 100 °C or reflux temperature 100 °C < T  ¤ 121 °C 121 °C (1) 121 °C < T  ¤ 130 °C 130 °C (1) 130 °C < T  ¤ 150 °C 150 °C (1) 150 °C < T < 175 °C 175 °C (1) T > 175 °C Adjust the temperature to the real temperature at the interface with the food (1) 2.1.4. Specific conditions for contact times above 30 days at room temperature and below For contact times above 30 days at room temperature and below the specimen shall be tested in an accelerated test at elevated temperature for a maximum of 10 days at 60 °C. Testing time and temperature conditions shall be based on the following formula. t2 = t1 * Exp ((-Ea/R) * (1/T1-1/T2)) Ea is the worst case activation energy 80kJ/mol R is a factor 8,31 J/Kelvin/mol Exp -9627 * (1/T1-1/T2) t1 is the contact time t2 is the testing time T1 is the contact temperature in Kelvin. For room temperature storage this is set at 298 K (25 °C). For refrigerated and frozen conditions it is set at 278 K (5 °C). T2 is the testing temperature in Kelvin. Testing for 10 days at 20 °C shall cover all storage times at frozen condition. Testing for 10 days at 40 °C shall cover all storage times at refrigerated and frozen conditions including heating up to 70 °C for up to 2 hours, or heating up to 100 °C for up to 15 minutes. Testing for 10 days at 50 °C shall cover all storage time at refrigerated and frozen conditions including heating up to 70 °C for up to 2 hours, or heating up to 100 °C for up to 15 minutes and storage times of up to 6 months at room temperature. Testing for 10 days at 60 °C shall cover long term storage above 6 months at room temperature and below including heating up to 70 °C for up to 2 hours, or heating up to 100 °C for up to 15 minutes. The maximum testing temperature is governed by the phase transition temperature of the polymer. At the test temperature the test specimen should not undergo any physical changes. For storage at room temperature testing time can be reduced to 10 days at 40 °C if there is scientific evidence that migration of the respective substance in the polymer has reached equilibration under this test condition. 2.1.5. Specific conditions for combinations of contact times and temperature If a material or article is intended for different applications covering different combinations of contact time and temperature the testing should be restricted to the test conditions which are recognised to be the most severe on the basis of scientific evidence. If the material or article is intended for a food contact application where it is successively subject to a combination of two or more times and temperatures, the migration test shall be carried out subjecting the test specimen successively to all the applicable worst foreseeable conditions appropriate to the sample, using the same portion of food simulant. 2.1.6. Repeated use articles If the material or article is intended to come into repeated contact with foods, the migration test(s) shall be carried out three times on a single sample using another portion of food simulant on each occasion. Its compliance shall be checked on the basis of the level of the migration found in the third test. However, if there is conclusive proof that the level of the migration does not increase in the second and third tests and if the migration limits are not exceeded on the first test, no further test is necessary. The material or article shall respect the specific migration limit already in the first test for substances for which in Annex I Table 1 column 8 or Table 2 column 3 the specific migration limit is set as non-detectable and for non-listed substances used behind a plastic functional barrier covered by the rules of point (b) of Articles 13(2) which should not migrate in detectable amounts. 2.1.7. Analysis of migrating substances At the end of the prescribed contact time, the specific migration is analysed in the food or food simulant using an analytical method in accordance with the requirements of Article 11 of Regulation (EC) No 882/2004. 2.1.8. Verification of compliance by residual content per food contact surface area (QMA) For substances which are unstable in food simulant or food or for which no adequate analytical method is available it is indicated in Annex I that verification of compliance shall be undertaken by verification of residual content per 6 dm2 of contact surface. For materials and articles between 500 ml and 10 l the real contact surface is applied. For materials and articles below 500 ml and above 10 l as well as for articles for which it is impractical to calculate the real contact surface the contact surface is assumed to be 6 dm2 per kg food. 2.2. Screening approaches To screen if a material or article complies with the migration limits any of the following approaches can be applied which are considered more severe than the verification method described in section 2.1. 2.2.1. Replacing specific migration by overall migration To screen for specific migration of non-volatile substances, determination of overall migration under test conditions at least as severe as for specific migration can be applied. 2.2.2. Residual content To screen for specific migration the migration potential can be calculated based on the residual content of the substance in the material or article assuming complete migration. 2.2.3. Migration modelling To screen for specific migration the migration potential can be calculated based on the residual content of the substance in the material or article applying generally recognised diffusion models based on scientific evidence that are constructed such as to overestimate real migration. 2.2.4. Food simulant substitutes To screen for specific migration, food simulants can be replaced by substitute food simulants if it is based on scientific evidence that the substitute food simulants overestimate migration compared to the regulated food simulants. CHAPTER 3 Testing for overall migration Overall migration testing shall be performed under the standardised testing conditions set out in this chapter. 3.1. Standardised testing conditions The overall migration test for materials and articles intended for the food contact conditions described in column 3 of Table 3 shall be performed for the time specified and at the temperature specified in column 2. For test OM5 the test can be performed either for 2 hours at 100 °C (food simulant D2) or at reflux (food simulant A, B, C, D1) or for 1 hour at 121 °C. The food simulant shall be chosen in accordance with Annex III. If it is found that carrying out the tests under the contact conditions specified in Table 3 causes physical or other changes in the test specimen which do not occur under worst foreseeable conditions of use of the material or article under examination, the migration tests shall be carried out under the worst foreseeable conditions of use in which these physical or other changes do not take place. Table 3 Standardised testing conditions Column 1 Column 2 Column 3 Test number Contact time in days [d] or hours [h] at Contact temperature in [ °C] Intended food contact conditions OM1 10 d at 20 °C Any food contact at frozen and refrigerated conditions. OM2 10 d at 40 °C Any long term storage at room temperature or below, including heating up to 70 °C for up to 2 hours, or heating up to 100 °C for up to 15 minutes. OM3 2 h at 70 °C Any contact conditions that include heating up to 70 °C for up to 2 hours, or up to 100 °C for up to 15 minutes, which are not followed by long term room or refrigerated temperature storage. OM4 1 h at 100 °C High temperature applications for all food simulants at temperature up to 100 °C. OM5 2 h at 100 °C or at reflux or alternatively 1 h at 121 °C High temperature applications up to 121 °C. OM6 4 h at 100 °C or at reflux Any food contact conditions with food simulants A, B or C, at temperature exceeding 40 °C. OM7 2 h at 175 °C High temperature applications with fatty foods exceeding the conditions of OM5. Test OM 7 covers also food contact conditions described for OM1, OM2, OM3, OM4, OM5. It represents the worst case conditions for fatty food simulants in contact with non-polyolefins. In case it is technically not feasible to perform OM 7 with food simulant D2 the test can be replaced as set out in paragraph 3.2. Test OM 6 covers also food contact conditions described for OM1, OM2, OM3, OM4 and OM5. It represents worst case conditions for food simulants A, B and C in contact with non-polyolefins. Test OM 5 covers also food contact conditions described for OM1, OM2, OM3, OM4. It represents the worst case conditions for all food simulants in contact with polyolefins. Test OM 2 covers also food contact conditions described for OM1 and OM3. 3.2. Substitute test for OM7 with food simulant D2 In case it is technically NOT feasible to perform OM7 with food simulant D2 the test can be replaced by test OM 8 or OM9. Both test conditions described under the respective test shall be performed with a new test sample. Test number Test conditions Intended food contact conditions Covers the intended food contact conditions described in OM 8 Food simulant E for 2 hours at 175 °C and food simulant D2 for 2 hours at 100 °C High temperature applications only OM1, OM3, OM4, OM5, and OM6 OM 9 Food simulant E for 2 hours at 175 °C and food simulant D2 for 10 days at 40 °C High temperature applications including long term storage at room temperature OM1, OM2, OM3, OM4, OM5 and OM6 3.3. Repeated use articles Where a material or article is intended to come into repeated contact with foods, the migration test shall be carried out three times on a single sample using another sample of the food simulant on each occasion. Its compliance shall be checked on the basis of the level of the migration found in the third test. However, if there is conclusive proof that the level of the migration does not increase in the second and third tests and if the overall migration limit is not exceeded on the first test, no further test is necessary. 3.4. Screening approaches To screen if a material or article complies with the migration limits any of the following approaches can be applied which are considered more severe than the verification method described in sections 3.1. and 3.2. 3.4.1. Residual content To screen for overall migration the migration potential can be calculated based on the residual content of migratable substances determined in a complete extraction of the material or article. 3.4.2. Food simulant substitutes To screen for overall migration food simulants can be replaced if based on scientific evidence the substitute food simulants overestimate migration compared to the regulated food simulants. CHAPTER 4 Correction factors applied when comparing migration test results with migration limits 4.1. Correction of specific migration in foods containing more than 20 % fat by the Fat Reduction Factor (FRF) For lipophilic substances for which in Annex I it is indicated in column 7 that the FRF is applicable the specific migration can be corrected by the FRF. The FRF is determined according to the formula FRF = (g fat in food/kg of food)/200 = (% fat Ã  5)/100. The FRF shall be applied according to the following rules. The migration test results shall be divided by the FRF before comparing with the migration limits. The correction by the FRF is not applicable in the following cases: (a) when the material or article is or is intended to be brought in contact with food intended for infants and young children as defined by Directives 2006/141/EC and 2006/125/EC; (b) for materials and articles for which it is impracticable to estimate the relationship between the surface area and the quantity of food in contact therewith, for example due to their shape or use, and the migration is calculated using the conventional surface area/volume conversion factor of 6 dm2/kg. The application of the FRF shall not lead to a specific migration exceeding the overall migration limit. 4.2. Correction of migration into food simulant D2 For the food categories where in sub-column D2 of column 3 of Table 2 of Annex III the cross is followed by a figure the migration test result into food simulant D2 shall be divided by this figure. The migration test results shall be divided by the correction factor before comparing with the migration limits. The correction is not applicable to the specific migration for substances in the Union list in Annex I for which the specific migration limit in column 8 is not detectable and for non-listed substances used behind a plastic functional barrier covered by the rules of Article 13(2)(b) which should not migrate in detectable amounts. 4.3. Combination of correction factors 4.1 and 4.2. The correction factors described in 4.1 and 4.2 can be combined for migration of substances for which the FRF is applicable when testing is performed in food simulant D2 by multiplying both factors. The applied maximum factor shall not exceed 5. (1) This temperature shall be used only for food simulants D2 and E. For applications heated under pressure migration testing under pressure at the relevant temperature may be performed. For food simulants A, B, C or D1 the test may be replaced by a test at 100 °C or at reflux temperature for duration of four times the time selected according to the conditions in Table 1. ANNEX VI Correlation tables Directive 2002/72/EC This Regulation Article 1(1) Article 1 Article 1(2), (3) and (4) Article 2 Article 1a Article 3 Article 3(1), Article 4(1) and Article 5 Article 5 Article 4(2), Article 4a(1) and (4), Article 4d, Annex II (2) and (3) and Annex III (2) and (3) Article 6 Article 4a(3) and (6) Article 7 Annex II (4) and Annex III (4) Article 8 Article 3(1) and Article 4(1) Article 9 Article 6 Article 10 Article 5a(1) and Annex I (8) Article 11 Article 2 Article 12 Article 7a Article 13 Article 9(1) and (2) Article 15 Article 9(3) Article 16 Article 7 and Annex I (5a) Article 17 Article 8 Article 18 Annex II (3) and Annex III (3) Article 19 Annex I, Annex II, Annex IV, Annex IVa, Annex V Part B, and Annex VI Annex I Annex II (2), Annex III (2) and Annex V, Part A Annex II Article 8(5) and Annex VIa Annex IV Annex I Annex V Directive 93/8/EEC This Regulation Article 1 Article 11 Article 1 Article 12 Article 1 Article 18 Annex Annex III Annex Annex V Directive 97/48/EC This Regulation Annex Annex III Annex Annex V